UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended: December31,2011 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. For The Transition Period FromTo . Commission file numbers: 333-82084-01 333-82084 PAPERWEIGHT DEVELOPMENT CORP. APPLETON PAPERS INC. (Exact Name of Registrant as Specified in Its Charter) (Exact Name of Registrant as Specified in Its Charter) Wisconsin Delaware (State or Other Jurisdiction of Incorporation or Organization) (State or Other Jurisdiction of Incorporation or Organization) 39-2014992 36-2556469 (I.R.S. Employer Identification No.) (I.R.S. Employer Identification No.) 825 East Wisconsin Avenue, P.O. Box 359, Appleton, Wisconsin 54912-0359 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (920)734-9841 Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if either of the registrants is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes¨Nox Indicate by check mark if either of the registrants is not required to file reports pursuant to Section13 or Section15(d) of the Exchange Act. YesxNo¨ Indicate by check mark whether each registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether either of the registrants has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrants’ knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether either of the registrants is a large accelerated filer, an accelerated filer,a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (Check one). Large Accelerated filer¨Accelerated filer¨Non-accelerated filerxSmaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether either of the registrants is a shell company (as defined in Rule 12b-2 of the Exchange Act):Yes¨Nox As of March1, 2012, 9,211,685 shares of Paperweight Development Corp. common stock, $.01 par value, were outstanding. There is no trading market for the common stock of Paperweight Development Corp. As of March1, 2012, 100 shares of Appleton Papers Inc.’s common stock, $100.00 par value, were outstanding. There is no trading market for the common stock of Appleton Papers Inc. No shares of Paperweight Development Corp. or Appleton Papers Inc. were held by non-affiliates. Documents incorporated by reference: None. Paperweight Development Corp. and Appleton Papers Inc. meet the conditions set forth in General Instruction I(1)(a) and (b)andare therefore filing this form with the reduced disclosure format. 1 TABLE OF CONTENTS Page Number PART I Item 1 Business 3 Item1A Risk Factors 13 Item1B Unresolved Staff Comments 21 Item 2 Properties 22 Item 3 Legal Proceedings 23 Item 4 Mine Safety Disclosures 23 PART II Item5 Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 24 Item 6 Selected Financial Data 25 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item7A Quantitative and Qualitative Disclosures About Market Risk 47 Item 8 Financial Statements and Supplementary Data 48 Item9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure Item9A Controls and Procedures Item9B Other Information PARTIII Item10 Directors, Executive Officers and Corporate Governance Item11 Executive Compensation Item12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Item13 Certain Relationships and Related Transactions and Director Independence Item14 Principal Accountant Fees and Services PARTIV Item15 Exhibits and Financial Statement Schedules 135 SIGNATURES EXHIBITS 2 PART I Unless stated to the contrary or the context requires otherwise, all references in this report to the Company refer to Paperweight Development Corp. (“PDC” or “Paperweight”) and its 100%-owned subsidiaries. It includes Appleton Papers Inc. and its 100%-owned subsidiaries (collectively “Appleton”). Item1.Business Overview The Company is a leading manufacturer of specialty, high value-added coated paper products, including carbonless, thermal and security papers.The Companycreates product solutions for customers and end users through its development and use of coating formulations and applications as well as microencapsulation and security technologies. Under U.S. generally accepted accounting principles (“GAAP”), it has three reportable segments: carbonless papers, thermal papers and Encapsys®. The performance of these three segments is described in “Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Item 8. Financial Statements and Supplementary Data.” Carbonless Papers The carbonless papers segment, which includes carbonless and security paper products, is the largest component of the Company’s paper business. The Company produces and sells the Appleton and NCR PAPER* brands of carbonless paper. The Company believes it is the world’s largest producer of carbonless paper. Carbonless paper is used to make multipart business forms such as invoices and purchase orders. The Company produces coated products for point-of-sale displays and other design and print applications and offers custom coating solutions. The Company also produces security papers with features that resist forgery, tampering and counterfeiting. The Company’s portfolio of products incorporates security technologies, including watermarks, taggants, reactive chemicals, embedded threads and fibers and machine-readable technologies, to serve global markets. The Company focuses on financial and identity documents for business and government such as checks, visas, automobile titles and birth certificates. * NCR PAPER is a registered trademark licensed to the Company. Thermal Papers The thermal papers segment focuses on the development of substrates for transaction and item identification markets. The Company believes it is the largest manufacturer of direct thermal papers in North America. Thermal paper is used in four principal end markets: (1) point-of-sale products for retail receipts and coupons; (2) label products for shipping, warehousing, medical and clean-room applications; (3) tags and tickets for airline and baggage applications, event and transportation tickets and lottery and gaming applications; and (4) printer, calculator and chart paper for engineering, industrial and medical diagnostic charts. Encapsys The Encapsys segment discovers, develops and manufactures microencapsulation solutions for external partner companies and for the Company’s carbonless papers segment. Microencapsulation is the process of putting a microscopic wall around a core substance. The Company helped NCR Corporation (“NCR”) produce the first commercial application for microencapsulation in 1954 with the introduction of carbonless paper. Since then, the Company researchers have developed the art and science of microencapsulation and are working with potential partners in industries as diverse as agriculture, paints and coatings, food, pharmaceuticals, paper, textiles, personal and household care, adhesives, and oil and gas. The Encapsys segment leverages the Company’s extensive technical knowledge and experience with microencapsulation and uses an open innovation process with partner companies to develop successful technical solutions for those companies. Company Background PDC was incorporated in Wisconsin on December28, 2000. Appleton was incorporated in Delaware in July 1965 and is the primary operating subsidiary of PDC. Company History Appleton Coated Paper Company, or ACPC, began operations in 1907 in Appleton, Wisconsin. In 1953, ACPC began working with NCR on the development and production of carbonless paper. In 1954, NCR began marketing its NCR PAPER* brand of carbonless paper, which ACPC manufactured. 3 In 1969, NCR acquired Combined Paper Mills, Inc., which then consisted of pulp and paper mills in Combined Locks, Wisconsin, and Roaring Spring, Pennsylvania. In 1970, NCR acquired ACPC. In 1971, NCR formed the Appleton Papers division by merging ACPC with Combined Paper Mills, Inc. In 1978, Appleton, then a subsidiary of B.A.T Industries Limited, acquired the assets of the Appleton Papers division from NCR. In 1990, Appleton, together with The Wiggins Teape Group Ltd., was separated from B.A.T Industries to form Wiggins Teape Appleton p.l.c., a public company listed on the London Stock Exchange. Later that year, Wiggins Teape Appleton merged with Arjomari Prioux SA, a public French paper manufacturer and merchant. Shortly after the merger, the group changed its name to Arjo Wiggins Appleton p.l.c. Appleton operated as an indirect, 100%-owned subsidiary of Arjo Wiggins Appleton p.l.c. until 2001. On November9, 2001, Appleton employees purchased Appleton from Arjo Wiggins Appleton p.l.c. through the use of an employee stock ownership plan. The KSOP and the ESOP The Appleton Papers Retirement Savings and Employee Stock Ownership Plan (the “KSOP” or the “plan”) includes a separate employee stock ownership plan component (the “ESOP” or the “Company Stock Fund”). The KSOP is a tax-qualified retirement plan that is available to U.S. employees. The ESOP component of the KSOP is a tax-qualified employee stock ownership plan that invests in PDC common stock. In late 2001, approximately 90% of Appleton’s employees invested approximately $107 million in the ESOP. On November9, 2001, the ESOP purchased 100% of the common stock of PDC. PDC simultaneously used all the proceeds from the sale of those shares of common stock, along with the proceeds of a senior credit facility, senior subordinated notes, a deferred payment obligation and its available cash, to finance the purchase of the acquisition described below. Acquisition from Arjo Wiggins On November9, 2001, PDC and a 100%-owned subsidiary acquired Appleton from Arjo Wiggins Appleton p.l.c., now known as Windward Prospects Ltd(“AWA”), and two of its subsidiary holding companies, (the “sellers” or “affiliates of AWA”). Appleton is now a 100%-owned subsidiary of PDC and the ESOP owns 100% of the shares of common stock of PDC. PDC does not conduct any business apart from undertaking matters incidental to its ownership of the stock of its subsidiaries, matters relating to the ESOP, and taking actions required to be taken under ancillary acquisition agreements. Acquisitions and Dispositions On April30, 2003, the Company acquired C&H Packaging Company, Inc. ("C&H") and American Plastics Company, Inc. ("APC"). C&H, located in Merrill, Wisconsin, prints and converts flexible plastic packaging materials for companies in the food processing, household and industrial products industries. APC, located in Rhinelander, Wisconsin, produces high-quality, custom multilayered films and commercial packaging. In December 2003, the Company acquired Bemrose, a privately-held company headquartered in Derby, England. The group’s operating unit, BemroseBooth Limited (“BemroseBooth”), produced security printed vouchers and payment cards, mass transit and car parking tickets, variable data labeling, high-integrity mailings and printed calendars. BemroseBooth also offered print management services through a network of external suppliers. In January 2005, the Company acquired New England Extrusion, Inc. ("NEX"), located in Turners Falls, Massachusetts, and Milton, Wisconsin, a company that produces single and multilayer polyethylene films for packaging applications. Late in 2007, the Company committed to a formal plan to sell Bemrose, its secure and specialized print services business based in Derby, England. At the time of its acquisition in December 2003, Bemrose was expected to provide the Company with a new product entry in the U.K. security print market, with opportunities to expand into the U.S. market. After conducting a strategic review in the fourth quarter of 2007, the Company decided to focus its attention and expand its leadership positions in its core businesses. On August1, 2008, the Company completed the sale of Bemrose. 4 During second quarter 2009, the Company committed to a formal plan to sell C&H, located in Merrill, Wisconsin. On December18, 2009, the Company completed the sale of C&H to The Interflex Group, Inc. During second quarter 2010, the Company committed to a formal plan to sell APC and NEX. On July22, 2010, the Company completed the sale of APC and NEX to Mason Wells Buyout Fund II, Limited Partnership. Since C&H, APC and NEX engage in the manufacture, printing, converting, marketing and sale of high-quality single and multilayer polyethylene films for packaging applications, their operations did not align with the Company’s strategic, long-term focus on its core competencies in specialty papers and microencapsulation. The operating results of APC, NEX and C&H are reported as discontinued operations. For financial information regarding the Company’s business segments, refer to Note 24 of Notes to Consolidated Financial Statements contained below in “Item 8. Financial Statements and Supplementary Data.” Carbonless Papers The carbonless papers segment produces carbonless paper and security paper and accounted for approximately 53% of total company net sales in 2011. The Company sells carbonless roll and sheet products under the Appleton and NCR PAPER* brands. The Company believes it has the broadest carbonless product line in the industry and offers its customers a single source solution for their carbonless paper needs. Carbonless products are sold to converters, business forms printers and merchant distributors who stock and sell carbonless paper to printers. Carbonless paper is used to make multipart business forms such as invoices and purchase orders.Carbonless paper is used in a variety of end markets, including government, retail, financial, insurance and manufacturing, with no one predominant end market. Demand for carbonless products in many of these markets is tied to economic growth, which impacts the number of transactions completed in a given year. Historically, sales of carbonless products have not been significantly impacted by seasonality. Since 1994, the North American carbonless market has been in decline as a result of greater use of competing technologies such as digital laser, inkjet and thermal printers, and electronic communications that do not use impact printing to create images. The Company believes the North American carbonless paper market declined by approximately 7% to 10% annually from 2006 through 2011, except during the recession period when the decline was estimated at a 16% annual rate. The decline is expected to continue at historical rates over the next several years and eventually to stabilize. The Company believes the worldwide carbonless market is also in decline, with demand declining at approximately 2% to 4%per year. In addition to the Company, other significant carbonless paper producers include P.H. Glatfelter Company, Mitsubishi Paper Mills Company Ltd., IdemPapers S.A., Asia Pulp and Paper Co. Ltd., Koehler AG, Nippon Industries Co. Ltd. and Oji Paper Co. Ltd. In the carbonless market, the Company competes primarily on the basis of product quality, service, breadth of product offering and price. TheCompany produces security papers with features that resist forgery, tampering and counterfeiting. The Company’s portfolio of products incorporates security technologies, including watermarks, taggants, reactive chemicals, embedded threads and fibers and machine-readable technologies, to serve global markets. The Company focuses on financial and identity documents for business and government such as checks, visas, automobile titles and birth certificates. Sales of the Company’s security products have not been significantly impacted by seasonality. Security paper competitors include P.H. Glatfelter Company, Cascades Resources, Papierfabrik Louisenthal GmbH, ArjoWiggins SAS and De La Rue International. The Company competes primarily on the basis of product quality, service, breadth of product offering and price. Thermal Papers The thermal papers segment focuses on the development of substrates for the transaction and item identification markets and accounted for approximately 43% of total company net sales in 2011. Thermal paper is used in four principal end markets:(1) point-of-sale products for retail receipts and coupons; (2) label products for shipping, warehousing, medical and clean-room applications; (3) tags and tickets for airline and baggage applications, event and transportation tickets and lottery and gaming applications; and (4) printer, calculator and chart paper for engineering, industrial and medical diagnostic charts. The point-of-sale and label market segments, combined, accounted for the majority of thermal paper volume of the North American thermal market in 2011. 5 Point-of-sale products are sold to printers and converters who in turn sell to end-user customers or to resellers such as office supply stores, office superstores, warehouse clubs, mail order catalogs, equipment dealers, merchants and original equipment manufacturers. Label products are sold to companies who apply pressure sensitive adhesive coatings and release liners and then sell these products to label printers. Tag, ticket and chart grades are sold to specialty printing companies who convert them to finished products such as entertainment, lottery and gaming tickets, tags, coupons and medical charts. The thermal papers market is growing with new applications being developed to use thermal technology. Based on its assessment of the period 2006 through 2011, the Company believes North American thermal markets expanded at a 3% compound average growth rate, with annual rates ranging from a decline of 2% to increases of 9%. The Company believes demand for thermal paper will continue to grow in North America and around the world. In 2008, the Company completed an investment of approximately $125 million to expand its mill in West Carrollton, Ohio, in anticipation of that demand. The expansion project included installation of a state-of-the-art coater to produce thermal paper and enhancements to one of the mill’s paper machines. Sales of thermal papers have not been significantly impacted by seasonality. In addition to the Company, other significant thermal paper producers include Koehler AG, Kanzaki Specialty Papers, Ricoh Company, Ltd. and Mitsubishi Paper Mills Company Ltd. The Company competes primarily on the basis of product quality, service,breadth of product offering and price. Encapsys The Encapsys segment applies the Company’s extensive knowledge of the microencapsulation process to develop and deliver custom microencapsulation solutions for its partners. The Company uses an open innovation process that typically includes development agreements with partner companies that seek to protect existing and potential intellectual property. Encapsys is exploring opportunities with potential partners in industries as diverse as agriculture, paints and coatings, food, pharmaceuticals, paper, textiles, personal and household care, adhesives, and oil and gas. During 2011, Encapsys accounted for approximately 6% of total company net sales. Microencapsulation competitors include Southwest Research Institute, Ronald T. Dodge Company, Aveka, Inc., GAT Microencapsulation AG, Microtek Laboratories, Inc., Lipo Technologies, Inc., Balchem Corporation, Reed Pacific and others. Large chemical producers such as BASF, Firmenich, Henkel AG & Co., 3M, Dow Chemical Company and Monsanto may also be competitors in some market situations. Geographical Financial Information Revenues from sales in the U.S. were $576.7 million in 2011, $579.5 million in 2010, and $546.0 million in 2009. Revenues from sales to customers in foreign countries were $280.6 million in 2011, $270.4 million in 2010, and $215.8 million in 2009. Substantially all long-lived assets were located in the U.S. as of December31, 2011, January1, 2011, and January2, 2010. Research and Development Ongoing investment in research and development has enabled the Company to develop core competencies in the microencapsulation process, specialty coating chemistry, coating application systems and security technologies. Research and development efforts are focused on cost reduction, product line extensions, new product development and technology transfer and development. Research and development costs related to the development of new products and significant improvements to existing products were $11.4 million in 2011, $12.5 million in 2010 and $12.0 million in 2009. Sales, Marketing and Distribution The Company promotes and sells products through its sales and marketing organization. Sales personnel operate from field locations. Marketing employees endeavor to acquire market, end-user and competitor insight to uncover and deliver market-focused solutions. Technical service representatives assist customers with product applications and improvements and complaint resolution by telephone and in person at customer locations. Customer service representatives receive customer orders, establish delivery dates and answer inquiries about stock availability and order status. The Company uses 10 distribution centers to store and distribute products to customers. Distribution centers are located in Appleton, Wisconsin; Camp Hill, Pennsylvania; Monroe, Ohio; Kansas City, Kansas; Ontario, California; McDonough, Georgia; and Peterborough, Ontario, Canada. Third-party logistics services are contracted through distribution facilities at Portland, Oregon, Birmingham, England, and Utrecht, Netherlands. 6 Distributors and Customers The Company currently sells through merchant distributors that stock and redistribute carbonless sheet products globally from over 350 locations. Carbonless rolls are sold through a variety of channels including merchants, agents and directly to printer and converter customers worldwide. In North America, some carbonless rolls are sold to forms printers through merchant distributors on a drop-shipment basis. In those cases, the Company ships products from distribution centers and provides customer support while the merchant bears the credit risk of nonpayment. The Company sells thermal papers to converters who cut and rewind large rolls into smaller rolls, print and otherwise further process the paper based on end-user needs. The Company sells security products through merchants and to other security printers who print checks, titles, certificates and other secure documents. The five largest customers in the carbonless papers segment accounted for approximately 32% of carbonless papers net sales in 2011 and 2010, and 37% of carbonless papers net sales in 2009. The five largest customers in the thermal papers segment accounted for approximately 47% of thermal papers net sales in 2011, 43% of thermal papers net sales in 2010 and 41% of thermal papers net sales in 2009. The largest external customer in the Encapsys segment accounted for approximately 59% of Encapsys net sales (which include internal sales to the Company's carbonless papers segment) in 2011, 52% in 2010 and 28% in 2009. Sales to the Company’s largest customer accounted for approximately 7% of 2011 total company net sales, 8% of 2010 total company net sales and 9% of 2009 total company net sales. Working Capital Practices The Company maintains finished goods inventories sufficient to provide a high level of available stock items and next day delivery to most carbonless and thermal papers customers. Raw material inventories are maintained at levels consistent with demand for both stock and custom orders. Custom order lead times are typically less than 30 days. Accounts receivable management practices, including terms of sale, are designed to accommodate the competitive differences of each business segment and market channel. During fourth quarter 2010, the Company changed its method of inventory accounting, for raw materials, work in process and finished goods inventories, from the last-in, first-out (“LIFO”) method to the first-in, first-out (“FIFO”) method. This was deemed a preferable method as the key users of the financial statements, including lenders, creditors and rating agencies, analyze results and require compliance with debt covenants using the FIFO method of accounting. Further, this conformed all of the Company's inventories to the FIFO method of accounting and promotes greater comparability with international competitors as the Company expands its global sales. All prior periods presented have been retrospectively adjusted to reflect the period-specific effects of applying the new accounting principle. Order Backlogs In the carbonless papers business, customers typically order from stock grades and most orders are delivered the next day. Thermal papers customers also order primarily stock grades. As of year-end 2011, the total of carbonless papers and thermal papers products ordered but not shipped was approximately 4% of annual sales volume. At 2010 year-end and 2009 year-end, products ordered but not shipped totaled approximately 4% and 5%, respectively, of total annual shipments of carbonless papers and thermal papers. In the Encapsys business, customers typically place orders as needed and product is manufactured after orders are placed. Encapsys tends to carry very little finished goods inventory and no product backlogs. Manufacturing The Appleton plant, located in Appleton, Wisconsin, produces carbonless and thermal papers. The Roaring Spring, Pennsylvania mill is a nearly fully-integrated pulp and paper mill with three paper machines and produces carbonless and security products. The West Carrollton, Ohio mill produces carbonless and thermal base stock and finished carbonless and thermal paper products. The mill includes extensive recycling capabilities featuring wastepaper processing and de-inking operations. In 2007, an expansion program of approximately $125 million commenced at the mill, including installation of a state-of-the-art coater to produce thermal papers and enhancements to one of the mill’s paper machines. The project was completed in third quarter 2008. The Encapsys business operates a state-of-the art manufacturing plant in Portage, Wisconsin. This facility produces thousands of metric tons of microencapsulated material annually. Microcapsules are usedin the manufacture of carbonless papers at the Appleton, Roaring Spring and West Carrollton facilities. The Company also supplies microcapsules for other commercial applications. Encapsys research and development laboratories, marketing and administrative staff are located in Appleton. 7 On February22, 2012, the Company entered into a long-term supply agreement for the purchase of carbonless and thermal base stock to be coated at the Company’s converting facilities. Under the terms of this supply agreement, the supplier will be the exclusive supplier of certain thermal and carbonless base stock used by the Company. The term of the agreement is fifteen years. It includes successive five-year renewal terms unless either party gives notice of non-renewal at least two years prior to the expiration of the then current term. In connection with its approval of this supply agreement, the Company’s Board of Directors authorized a plan for the Company to dispose of papermaking assets at its West Carrollton, Ohio paper mill and move more carbonless coating to the Company’s converting plant in Appleton, Wisconsin. As a result, approximately 330 jobs will be eliminated at the West Carrollton mill and approximately 50 jobs added at the Appleton facility. The Company plans to continue its thermal coating operations at the West Carrollton facility and retain approximately 100 employees. This plan is expected to result in pre-tax charges associated with this manufacturing capacity rationalization and include employee termination costs (including related pension and benefit costs), accelerated depreciation on certain equipment and other associated costs. As management has not yet finalized the specific actions to be taken, the Company is unable to make a good faith estimate of (i) the amount or range of amounts of each major type of cost that will be incurred, or (ii) the amount or range of amounts of costs that will result in future cash expenditures. In addition, management has concluded that a material charge for impairment and accelerated depreciation of certain equipment located in West Carrollton, totaling approximately $80 million to $90 million, will be required in 2012 as a result of the manufacturing rationalization plan. For further information see the disclosures in Management’s Discussion and Analysis of Financial Condition and Results of Operations and Note 3 of Notes to Consolidated Financial Statements. Raw Materials Raw materials purchases primarily consist of base stock, chemicals, pulp and wastepaper. In 2011, those materials made up approximately 57% of the annual cost of goods sold. The largest raw material component, chemicals, comprised 25% of cost of goods sold in 2011. The next largest raw material component is base stock—rolls of uncoated paper used in the production of coated paper products. Base stock is acquired from multiple sources pursuant to purchase agreements which establish pricing and volume targets. These agreements mitigate exposure to significant pricing cycles common for pulp and commodity paper products. Total base stock purchases in 2011 comprised 18% of cost of goods sold. The Company is party to a significant base stock supply agreement which was signed in June 2010 and expires on December31, 2012. Purchases under this agreement were approximately 56% of total 2011 base stock purchases. On February22, 2012, the Company entered into a new long-term supply agreement with this supplier for the purchase of carbonless and thermal base stock for coating at the Company’s converting facilities. Under the terms of this supply agreement, the supplier will be the exclusive supplier of certain thermal and carbonless base stock used by the Company. The term of the agreement is fifteen years. It includes successive five-year renewal terms unless either party gives notice of non-renewal at least two years prior to the expiration of the then current term. Prices to be paid by the Company are subject to certain rebates and certain adjustments during the term of the agreement based on volume, changes to raw material pricing, freight prices and productivity gains. The supplier has agreed to be competitive in terms of price, delivery, quality and services. For further information see the disclosures in Management’s Discussion and Analysis of Financial Condition and Results of Operations and Note 3 of Notes to Consolidated Financial Statements. Approximately 16% of cost of goods sold in 2011 was for pulp, wood and wastepaper used in the Roaring Spring and West Carrollton paper mills. While pulp and wastepaper prices are subject to swings in the supply and demand cycle for pulp and commodity papers, the Company seeks to reduce the impact of those swings by negotiating price and volume agreements for pulp and by purchasing wastepaper through a national broker. The Company uses many specialty raw materials which are designed and manufactured to work best with its products and manufacturing processes. The Company makes purchasing decisions based upon quality, service, value and long-term strategic importance. There are long-term agreements with key suppliers designed to ensure stable and consistent supply, to promote joint development and engineering of new raw materials and products, to enhance total value to customers and to protect mutual strategic interests. 8 Employees As of March1, 2012, the Company employed 1,824 persons, of whom, 1,182 were covered by union contracts. Manufacturing employees at the Company’s major manufacturing facilities in Appleton, Roaring Spring and West Carrollton are represented by the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers International Union (“USW”). Represented employees at the Appleton facility ratified a three-year labor agreement in December 2011. The labor contract at the Roaring Spring facility expired in November 2011 and negotiations are currently underway to ratify a new labor agreement. The labor contract at the West Carrollton facility expires in April 2012. USW also represents employees at the Appleton, Camp Hill and Kansas City distribution centers. Employees at the Peterborough, Ontario, Canada facility are represented by Independent Paperworkers of Canada. Employees at the Portage, Wisconsin plant and other distribution centers in Georgia, Ohio and California are not represented. The Company has enjoyed good labor-management relations over an extended period of time. There have been no work stoppages over the last 30 years. This long-term relationship has been critical in developing efficient manufacturing sites and a workforce that is highly committed to the Company’s success. Intellectual Property As part of the acquisition of the business from NCR in 1978, the Company obtained a 100-year license to use forms of the NCR PAPER* trademark in branding for carbonless products. The Company also licenses technology from other companies covering non-critical articles of manufacture, manufacturing processes or materials used in such processes. The Company does not believe that any single patent or patent application is material to the Company’s business or operations. The Company believes that the patent duration is consistent with its business needs. Environmental General The Company’s operations are subject to comprehensive and frequently changing federal, state and local environmental laws and regulations. These include laws and regulations governing emissions of air pollutants, discharges of wastewater and storm water, storage, treatment and disposal of materials and waste, remediation of soil, surface water and groundwater contamination and liability for damages to natural resources. In addition, the Company is also governed by laws and regulations relating to workplace safety and worker health which, among other things, regulate employee exposure to hazardous chemicals in the workplace. Compliance with environmental laws and regulations is an important facet of the business. The Company expects to incur capital expenditures of approximately $1.6 million in 2012 and a total of approximately $7.8 million from 2013 through 2017 to maintain compliance with applicable federal, state, local and foreign environmental laws and regulations and to meet new regulatory requirements. The Company expects to continue to incur expenditures after 2017 to maintain compliance with applicable federal, state, local and foreign environmental laws and regulations and to meet new regulatory requirements. The Company is subject to strict and, under some circumstances, joint and several liability for the investigation and remediation of environmental contamination, including contamination caused by other parties, at properties that it owns or operates and at properties where the Company or its predecessors have arranged for the disposal of regulated materials. As a result, the Company is involved from time to time in administrative and judicial proceedings and inquiries relating to environmental matters. The Company could be involved in additional proceedings in the future and the total amount of these future costs and other environmental liabilities may be material. Appleton hasbeen named a potentially responsible party, or PRP, at one site for which its liability may be significant, the Lower Fox River site, which is described below. Other than the polychlorinated biphenyls (“PCBs”) contamination in the area of the wastewater impoundments at the West Carrollton Mill, and the Fox River matter, both of which are disclosed below, there are no known material liabilities with respect to environmental compliance issues. West Carrollton Mill The West Carrollton, Ohio mill operates pursuant to various state and federal permits for discharges and emissions to air and water. As a result of the de-inking of carbonless paper containing PCBs through the early 1970s, there have been releases of PCBs and volatile organic compounds into the soil in the area of the wastewater impoundments at the West Carrollton facility and low levels of PCBs have been detected in the groundwater immediately under this area. In addition, PCB contamination is present in sediment in the adjacent Great Miami River, but it is believed that this contamination is from a source other than the West Carrollton mill. 9 Based on investigation and delineation of PCB contamination in soil and groundwater in the area of the wastewater impoundments, the Company believes that it may be necessary to undertake remedial action in the future, although the Company is currently under no obligation to do so. The Company has not had any discussions or communications with any federal, state or local agencies or authorities regarding remedial action to address PCB contamination at the West Carrollton mill. The cost for remedial action, which could include installation of a cap, long-term pumping, treating and/or monitoring of groundwater and removal of sediment in the Great Miami River, was estimated in 2001 to range up to approximately $10.5 million, with approximately $3 million in short-term capital costs and the remainder to be incurred over a period of 30 years. However, costs could exceed this amount if additional contamination is discovered, if additional remedial action is necessary or if the remedial action costs are more than expected. Because of the uncertainty surrounding the ultimate course of action for the West Carrollton mill property, the Great Miami River remediation and the Company’s share of these remediation costs, if any, and since the Company is currently under no obligation to undertake remedial action in the future, no provision has been recorded in its financial statements for estimated remediation costs. In conjunction with the acquisition of PDC by the ESOP in 2001, and as limited by the terms of the purchase agreement, AWA agreed to indemnify the Company for 50% of all environmental liabilities at the West Carrollton mill up to $5.0 million and 100% of all such environmental costs exceeding $5.0 million. In addition, the former owners and operators of the West Carrollton mill may be liable for all or part of the cost of remediation of historic PCB contamination. Lower Fox River Introduction. Various federal and state government agencies and Native American tribes have asserted claims against Appleton and others with respect to historic discharges of PCBs into the Lower Fox River in Wisconsin. Carbonless paper containing PCBs was manufactured at what is currently the Appleton plant from 1954 until 1971. During this period, wastewater containing PCBs was discharged into the Lower Fox River from a publicly-owned treatment works, from the Appleton Coated paper mill and from other local industrial facilities. Wastewater from the Appleton plant was processed through the publicly-owned treatment works. As a result, there are allegedly eleven million cubic yards of PCB-contaminated sediment spread over 39 miles of the Lower Fox River and Green Bay, which is part of Lake Michigan. The United States Environmental Protection Agency (“EPA”) published a notice in 1997 that it intended to list the Lower Fox River on the National Priorities List of Contaminated Sites pursuant to the federal Comprehensive Environmental Response, Compensation, and Liability Act, (“CERCLA” or “Superfund”). The EPA identified seven potentially responsible parties (“PRPs”) for PCB contamination in the Lower Fox River, including NCR Corporation (“NCR”), Appleton, Georgia-Pacific, P.H. Glatfelter Company, WTMI Co., owned by Chesapeake Corporation, Riverside Paper Corporation, which is now CBC Coating, Inc., and U.S. Paper Mills Corp., which is now owned by Sonoco Products Company. Remedial Action. The EPA and the Wisconsin Department of Natural Resources (“DNR”) issued two Records of Decision (“RODs”) in 2003, estimating the total costs for the Lower Fox River remedial action at approximately $400 million. Other estimates obtained by the PRPs range from a low of $450 million to as much as $1.6 billion. More recent estimates place the cost to remediate operable units 2-5 between $594 million and $900 million. The EPA issued an administrative order in November 2007, directing the PRPs to implement the remedial action of the Fox River pursuant to which certain of the PRPs commenced remediation in 2008. Remediation activities are continuing and the PRPs are negotiating to obtain additional funding to complete the work plan. Litigation. As part of the funding effort, NCR and Appleton filed a lawsuit in January 2008 in federal court against various defendants, including other PRPs and certain municipalities, to require contribution to the cost of cleaning up PCB-contaminated sediment in the Fox River. In December 2009, the court granted the defendants’ motion for summary judgment dismissing the claim. In February 2011, the same court grantedthe defendants' motion for summary judgment determining NCR and Appleton are responsible for costs associated with the remedial action and natural resource damages ("NRDs") on the Fox River to the extent these costs were not reimbursed by insurance. On September 30, 2011, the court clarified its February 2011 ruling indicating the defendants could recover costs incurred for NRD claims. NCR and Appleton intend to appeal these decisions. In October 2010, the United States of America (“US”) and the State of Wisconsin (“SOW”) filed a lawsuit on behalf of the EPA and the DNR, respectively, against ten companies (including the seven PRPs identified in 1997) and two municipalities seeking recovery of unreimbursed response costs and natural resources damages as well as a declaratory judgment that the defendants are liable for future response costs related to the Lower Fox River (“Government Case”). At the same time, the US and SOW lodged a consent decree with Georgia-Pacific (“GP”). Under the consent decree, and in exchange for a covenant not to sue and statutory contribution protection for portions of the Lower Fox River, GP would stipulate liability for performance of the required cleanup of a designated portion of the Lower Fox River, waive any objections to the cleanup remedy selected by EPA and DNR and pay $7 million toward the government’s unreimbursed past costs and expected future costs. The court approved the consent decree in April 2011. 10 In June 2011, the EPA and DNR filed a motion for Preliminary Injunction seeking to expand the scope of work on the Fox River for 2011. The court denied the motion for Preliminary Injunction on July5, 2011 and indicated in the decision that it was unlikely that the US could show that Appleton is liable as a PRP under CERCLA. Appleton filed a motion for summary judgment on July28, 2011 requesting the court determine that Appleton is not liable as a PRP under CERCLA and that all claims against Appleton in the Government Case be dismissed with prejudice. The court denied the motion for summary judgment on December19, 2011, and Appleton filed a motion for reconsideration on January10, 2012. Natural Resource Damages. In 2000, the U.S. Fish& Wildlife Service (“FWS”) released a proposed plan for restoring natural resources injured by PCBs. The plan estimates NRDs will fall in the range of $176 million to $333 million for all PRPs. However, based on settlements of NRD claims to date, which have been substantially less than original estimates, Appleton anticipates the actual costs of NRD claims will be less than the original estimates provided by FWS. Interim Restoration and Remediation Consent Decree. NCR and Appleton collectively paid $41.5 million for interim restoration and remediation efforts pursuant to a 2001 consent decree with various governmental agencies (the “Intergovernmental Parties” or “IGP”). In addition, NCR and Appleton collectively paid approximately $750,000 toward interim restoration efforts and the preparation of a progress report pursuant to a 2006 consent decree with the IGP. NCR and Appleton also paid $2.8 million in 2007 to fund a land acquisition in partial settlement of NRD claims. Neither of the consent decrees nor the land acquisition constitutes a final settlement or provides protection against future claims; however, NCR and Appleton will receive full credit against remediation costs and NRD claims for all monies expended. Appleton’s Liability. CERCLA imposes liability on parties responsible,in whole or in part, for the presence of hazardous substances at a site. Under circumstances prescribed in CERCLA rules, both current and prior owners and operators of a facility may be determined to have liability. While any PRP may be held liable for the entire cleanup of a site, the final allocation of liability among PRPs generally is determined by negotiation, litigation or other dispute resolution processes. Appleton purchased the Appleton plant and the Combined Locks paper mill from NCR in 1978, long after the use of PCBs in the manufacturing process was discontinued. Nonetheless, the EPA named both NCR and Appleton as PRPs in connection with remediation of the Lower Fox River. Appleton maintains the EPA erred in naming Appleton as a PRP as that term is defined in CERCLA. Separately, Appleton is obligated to share defense and liability costs with NCR as determined by a 2006 arbitration. The 2000 FWS study offered a preliminary conclusion that discharges from the former NCR properties were responsible for 36% to 52% of the total PCBs discharged. NCR and Appleton have obtained independent historical and technical analyses which suggest the percentage of PCBs discharged from the former NCR properties is less than 20% of the total PCBs discharged, and more recent analyses suggest the percentage is only 8% to 10%. These estimates have not been finalized and are not binding on the PRPs. A portion of NCR’s and Appleton’s potential liability for the Lower Fox River may be joint and several. In the future, if one or more of the other PRPs were to become insolvent or unable to pay its respective share(s) of the potential liability, NCR and Appleton could be responsible for a portion of its share(s). Based on legal analyses and ongoing reviews of publicly available financial information, Appleton believes that other PRPs will be required, and have adequate financial resources, to pay their shares of the remediation and NRD claims for the Lower Fox River. Appleton's liability could also be affected by the outcome of a trial that commenced in February 2012. At issue is whether NCR can be held responsible for remediation costs in operable unit 1 of the Lower Fox River under the theory of arranger liability. While Appleton is not named in this litigation, if NCR is unsuccessful, Appleton may be required to share in the liability under the 2006 arbitration. Estimates of Liability. Appleton cannot precisely estimate its ultimate share of liability due to uncertainties regarding the scope and cost of implementing the final remediation plan, the scope of restoration and final valuation of NRD assessments, the evolving nature of remediation and restoration technologies and governmental policies and NCR’s and Appleton’s share of liability relative to other PRPs.Although Appleton believes that it has already paid more than its estimated share of the liability based on the assumptions below, Appleton anticipates it will fund a portion of the cleanup costs and other spending for 2012. Accordingly, at December 31, 2011, the reserve for Appleton's liability for the Lower Fox River was $46.0 million. Interim legal determinations may periodicallyobligate Appleton to fund portions of the cleanup costs to extents greater than Appleton’s ultimate share as finally determined, and in such instances, Appleton may reserve additional amounts (including appropriate reimbursement under its indemnification agreements as discussed below). 11 The following assumptions were used in evaluating Appleton’sLower Fox River liability: • Estimated remaining remediation and administration costs of approximately $400 million for operable units 2 – 5, based on the most recent work plans; • Technical analyses contending that discharges from the Appleton plant and the Combined Locks mill represent 8% to 10% of the total PCBs discharged by the PRPs; • Appleton’s responsibility for over half of the claims asserted against NCR and Appleton, based on Appleton’s interim settlement agreement with NCR and the arbitration determination; and • legal fees and other expenses. Although Appleton believes its recorded environmental liability reflects its bestestimate ofliabilities associated with the Lower Fox River for 2012, the government is contesting the planned level of 2012 remediation activities. AWA Indemnification. Pursuant to two indemnification agreements entered in 2001, Arjo Wiggins Appleton Ltd, now known as Windward Prospects Ltd (“AWA”), agreed to indemnify PDC and PDC agreed to indemnify Appleton for costs, expenses and liabilities related to certain governmental and third-party environmental claims, which are defined in the agreements as the Fox River Liabilities. Under the indemnification agreements, Appleton is indemnified for the first $75 million of Fox River Liabilities and for amounts in excess of $100 million. During 2008, Appleton paid $25 million to satisfy its portion of the Fox River Liabilities not covered by the indemnification agreement with AWA. As of December31, 2011, AWA has paid $260.3 million in connection with Fox River Liabilities. At December31, 2011, PDC's total indemnification receivable from AWA was $46.0 million, all of which is recorded in other current assets. At December 31, 2011, the total Appleton indemnification receivable from PDC was $46.0 million, all of which is recorded in other current assets. In connection with the indemnification agreements, AWA purchased and fully paid for indemnity claim insurance from Commerce & Industry Insurance Company, an affiliate of American International Group, Inc. The insurance policy provided up to $250 million of coverage for Fox River Liabilities, subject to certain limitations defined in the policy. The insurance policy was held by Arjo Wiggins Appleton Bermuda Ltd ("AWAB"), a special purpose entity in which the Company is a minority shareholder. An AWA affiliate is the only other shareholder in this entity. The Company determined that this entity is not a Variable Interest Entity and there is no requirement to include this entity in its consolidated financial results. As of December31, 2011, there was no remaining coverage on the policy. In March 2008, Appleton received favorable jury verdicts in a state court declaratory judgment relating to insurance coverage of its environmental claims involving the Fox River. A final judgment and order was entered in January 2009. The insurers appealed the final judgment. In June 2010, the Wisconsin Court of Appeals upheld the final judgment. Settlements have been negotiated between the insurers and Appleton. Under the terms of the indemnification agreement, recoveries from insurance are reimbursed to AWA to the extent of its indemnification obligation. During 2010, Appleton recorded an $8.9 million receivable, representing settlements to be received in excess of amounts reimbursable to AWA, in the Consolidated Balance Sheet as of January1, 2011. During 2011,Appleton received $6.2 million of these funds. The remainingreceivable is included in other current assets of the Consolidated Balance Sheet as of December31, 2011. An $8.9 million environmental expense insurance recovery was also recorded as a separate line item within operating income on the Consolidated Statement of Operations for the year ended January1, 2011. The indemnification agreements negotiated with AWA are designed to ensure that Appleton will not be required to fund any of the indemnified costs and expenses in relation to the Fox River Liabilities. This arrangement is working as designed and is expected to continue to protect Appleton with respect to the indemnified costs and expenses, based on Appleton’s review of the financial condition of AWA and estimates of Appleton’s ultimate liability. As earlier noted, Appleton's ultimate liabilitycould prove to be significantly larger than the recorded environmental liability and potentially could exceed the financial capability of AWA. In the event Appleton is unable to secure payment from AWA or its former parent companies, Appleton may be liable for amounts related to the Lower Fox River and these amounts may be material to Appleton. 12 Item1A.Risk Factors SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS This report contains forward-looking statements. The words “will,” “may,” “should,” “believes,” “anticipates,” “intends,” “estimates,” “expects,” “projects,” “plans,” “seek” or similar expressions are intended to identify forward-looking statements. All statements in this report other than statements of historical fact, including statements which address the Company’s strategy, future operations, future financial position, estimated revenues, projected costs, prospects, plans and objectives of management and events or developments that it expects or anticipates will occur, are forward-looking statements. All forward-looking statements speak only as of the date on which they are made. They rely on a number of assumptions concerning future events and are subject to a number of risks and uncertainties, many of which are outside the Company’s control, which could cause actual results to differ materially from such statements. These risks and uncertainties include, but are not limited to, the factors listed below. Many of these factors are beyond the Company’s ability to control or predict. Given these uncertainties, undue reliance should not be placed on the forward-looking statements. The Company disclaims any obligation to update or revise publicly any forward-looking statements, whether as a result of new information, future events or otherwise. The Company is subject to substantial costs and potential liabilities relating to environmental regulation and litigation. The Company is subject to comprehensive and frequently changing laws and regulations enacted by various federal, state and local authorities concerning the impact of the environment on human health, the limitation and control of emissions and discharges into the air, ground and waters, the quality of ambient air and bodies of water and the handling, use and disposal of specified substances. Financial responsibility for the cleanup or other remediation of contaminated property or for natural resource damages can extend to previously-owned or used properties, waterways and properties owned by unrelated companies or individuals, as well as properties currently owned and used by the Company, regardless of whether the contamination is attributable entirely to prior owners. As described in the following risk factor, Appleton has been identified as a potentially responsible party, or PRP, for remediation and alleged natural resource damages related to the Lower Fox River and Green Bay system, which the Company collectively refers to as the “Lower Fox River.” In addition, the Company makes capital expenditures and incurs operating expenses for environmental obligations and matters arising from its daily operations. Including the Lower Fox River, Appleton had approximately $46.0 million of accrued liabilities as of December31, 2011, for estimated or anticipated liabilities and legal and consulting costs relating to environmental matters arising from past operations. As of December 31, 2011, PDChad approximately $46.0 million of indemnification receivables from its former parent company, AWA, with which to indemnify Appleton. While the accrued liabilities reflect its estimate of the cost of these environmental matters, the amount that the Company has accrued may be inadequate. In addition, the Company may be named as a PRP at other sites in the future and the costs associated with such future sites may be material. The Company expects environmental laws and regulations and the interpretation and enforcement of those laws and regulations to become increasingly stringent and to further limit emission and discharge levels and to increase the likelihood and cost of environmental cleanups and related activities. All of these factors are likely to increase the Company’s operating expenses, require continuing capital expenditures and adversely affect the operating flexibility of its manufacturing operations and may require indeterminable and significant additional expenditures in connection with such compliance. 13 Appleton has been named as a potentially responsible party related to the Lower Fox River. Appleton has been named by the EPA as a PRP under the Comprehensive Environmental Response, Compensation and Liability Act (“CERCLA”). Appleton has been named a PRP because of discharges of polychlorinated biphenyls, or PCBs, into the Lower Fox River from its Appleton plant in the 1950s, 1960s and 1970s and because of discharges from the Appleton Coated paper mill in Combined Locks, Wisconsin. Appleton purchased the Appleton plant and the Combined Locks paper mill from NCR in 1978, long after the use of PCBs in the manufacturing process had been discontinued. Nonetheless, the EPA named both NCR and Appleton as PRPs in connection with remediation of the Lower Fox River. Appleton maintains the EPA erred in naming Appleton as a PRP as that term is defined in CERCLA. Separately, Appleton is obligated to share defense and liability costs with NCR as determined by a 2006 arbitration. NCR and Appleton could be liable for a significant portion of the costs of remediating the PCBs that remain in the Lower Fox River. These costs could be material to the Company’s financial position. The EPA and DNR issued two Records of Decision (“RODs”) in 2003 estimating the total costs for the Lower Fox River remedial action at approximately $400 million. Other estimates obtained by the PRPs range from a low of $450 million to as much as $1.6 billion. More recent estimates place the cost to remediate operable units 2-5 between $594 million and $900 million. Various government agencies are also asserting that NCR and Appleton and the other PRPs are liable for natural resource damages caused by the PCBs. In 2000, the U.S. Fish& Wildlife Service estimated that total natural resource damages would be in a range between $176 million to $333 million for all PRPs in the aggregate. In November 2007, the EPA issued an administrative order directing the PRPs to implement the remedial action of the Fox River pursuant to which certain of the PRPs commenced remediation in 2008. In October 2010, the United States of America (“US”) and the State of Wisconsin (“SOW”) filed a lawsuit on behalf of the EPA and the DNR, respectively, against ten companies, including Appleton, and two municipalities seeking recovery of unreimbursed response costs and natural resource damages as well as a declaratory judgment that the defendants are liable for future response costs related to the Lower Fox River. Appleton cannot precisely estimate its ultimate share of liability for the Lower Fox River due to uncertainties regarding the scope and cost of implementing the final remediation plan, the scope of restoration and final valuation of natural resource damage assessments, the evolving nature of remediation and restoration technologies and governmental policies and NCR’s and Appleton’s share of liability relative to other PRPs.Although Appleton believes that it has already paid more than its estimated share of the liability, Appleton anticipates it will fund a portion of the cleanup costs and other spending for 2012. Accordingly, at December 31, 2011, the reserve for Appleton's liability for the Lower Fox River was $46.0 million. Interim legal determinations may periodicallyobligate Appleton to fund portions of cleanup costs to extents greater than Appleton’s ultimate share as finally determined, and in such instances, Appleton may reserve additional amounts. Although Appleton believes its recorded environmental liability reflects its bestestimate ofliabilities associated with the Lower Fox River for 2012, the government is contesting the planned level of 2012 remediation activities.Therefore, Appleton’s liabilities associated with the Lower Fox River could materially adversely affect its business, financial condition and results of operations. Appleton’s former parent, AWA, may fail to comply with its indemnification obligations related to the acquisition of Appleton. As amended in, and as limited by the terms of the purchase agreement relating to the acquisition of Appleton, AWA and two of its affiliates have agreed to indemnify PDC and Appleton for certain losses resulting from (1) inaccuracies in the environmental representations and warranties made by AWA and its affiliates, (2) certain known environmental matters that existed at the closing of the acquisition, (3) environmental matters related to the businesses of Newton Falls, Inc., Appleton Coated LLC and several other of the Company’s former affiliates and subsidiaries and (4) environmental matters relating to the real property on which the Company’s former Camp Hill, Pennsylvania plant and the Company’s current distribution center are located that existed prior to its sale of the Camp Hill plant to a third party. AWA has also agreed, subject to certain limitations, to indemnify Appleton and PDC for specified environmental liabilities relating to the contamination of the Lower Fox River. If the indemnified matters result in significant liabilities for the Company, and AWA and/or its affiliates are unable or unwilling to honor these indemnification obligations, the Company could be required to pay for these liabilities, which could materially adversely affect its business, financial condition and results of operations. 14 Future greenhouse gas/carbon regulations or legislation and future Boiler Maximum Achievable Control Technology (“MACT”) regulations could adversely affect the Company’s costs of compliance with environmental laws. In 2009, the EPA finalized its finding that greenhouse gas (“GHG”) emissions endanger the public health and welfare.Since then, the EPA has finalized rules to regulate GHG emissions under the federal Clean Air Act.Also in 2009, several bills were introduced in the U.S. Congress concerning climate change and the emission into the environment of carbon dioxide and other GHGs.If there is legislation, it may take the form of a cap and trade program and the Company may then be required, among other things, to purchase allowances or offsets to emit GHGs or other regulated pollutants or to pay taxes on such emissions.In April 2010, the EPA proposed three related air rules commonly known as the Industrial Boiler MACT under the Clean Air Act. These air rules have been finalized by the EPA, but it is still uncertain what the actual final rules will look like as the EPA has opened up portions of the rules for reconsideration and public comment. The Company is currently analyzing the new draft rules, but because of the uncertainty surrounding these rules, at this time there is no basis for estimating the effect of such legislation or regulations on the costs the Company will incur to comply with environmental laws, although the Company is investigating ways to reduce carbon emissions as well as complying with the proposed Boiler MACT. The Company has a substantial amount of indebtedness outstanding and, as a result, it is operating as a highly leveraged company. The Company’s total debt at December31, 2011, was approximately $511.8 million. For a description of the components of the Company’s debt see “Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations—Liquidity and Capital Resources” and Note 11 of the Notes to Consolidated Financial Statements. This large amount of indebtedness could: • make it more difficult for the Company to satisfy its financial obligations with respect to the asset-backed revolving credit facility, as amended, the senior secured first lien notes, the second lien notes,and senior subordinated notes; • require the Company to dedicate a substantial portion of cash flow from operations to payments on indebtedness, thereby reducing the availability of cash flow to fund working capital, capital expenditures, acquisitions, research and development or general corporate activities; • limit the Company’s ability to obtain additional financing for working capital, capital expenditures, acquisitions, research and development or general corporate purposes and • limit the Company’s flexibility in planning for, or reacting to, changes in its businesses and the industries in which it operates. Furthermore, although the Company’s ability to borrow money is restricted by the terms of its various debt agreements, it may be possible for the Company to incur even more debt and, if it does so, these risks could intensify. The Company’s ability to service its debt is dependent on its future operating results and the Company cannot be sure that it will be able to meet its debt obligations as they come due. The Company’s ability to meet its payment obligations, relating to its indebtedness, is subject to a variety of factors, including, for example, changes in: • demand for and selling prices of the Company’s products; • competition; • costs of raw materials and operating costs; • the rate of decline in sales of carbonless paper products; • environmental regulations and • general economic conditions. 15 The Company expects to use cash flow from operations to pay its expenses and scheduled interest and principal payments due under its outstanding indebtedness. Its ability to make these paymentsdepends on its future performance, which is affected by financial, business, economic and other factors, many of which the Company cannot control. The recent recession and credit crisis and related turmoil in the global financial system has had and may continue to have an adverse effect on the Company’s business, financial condition, results of operations and cash flows. Consequently, its business may not generate sufficient cash flow from operations in the future and its anticipated growth in revenue and cash flow may not be realized, either or both of which could result in the Company being unable to repay or pay interest on its indebtedness or to fund other liquidity needs. If the Company does not have enough money, it may be required to refinance all or part of its then-existing debt, sell assets or borrow more money. The Company cannot make any assurances that it will be able to accomplish any of these alternatives on terms acceptable to it, or at all. In addition, the terms of existing or future debt agreements, including the indenture governing the notes and the revolving credit facility, as amended, may restrict the Company from adopting any of these alternatives. The failure to generate sufficient cash flow or to achieve any of these alternatives could significantly adversely affect the value of its indebtedness and its ability to pay the amounts due. In addition, if the Company defaults in the payment of amounts due, it would give rise to an event of default under the note indentures and possible acceleration of amounts due under its outstanding indebtedness. In the event of any acceleration, there can be no assurance that the Company will have enough cash to repay its outstanding indebtedness. Compliance with the covenants relating to the Company’s indebtedness may limit its operating flexibility. Certain of the Company’s debt agreements contain provisions that require the Company to maintain specified financial ratios as such items are defined in the debt agreements. The Company’s ability to comply with the financial covenants in the future depends on further debt reduction and achieving forecasted operating results. However, with the volatility being experienced in the current economic environment, it can be difficult to predict the ultimate impact of current economic trends on the Company’s future operating results. Given the uncertain global economies, continued constraints in the credit markets and other market uncertainties, there are various scenarios, including a reduction from forecasted operating results, under which the Company could violate its financial covenants.The Company’s failure to comply with such covenants or an assessment that it is likely to fail to comply with such covenants, could also lead the Company to seek amendments to or waivers of the financial covenants.No assurances can be provided that the Company would be able to obtain any amendments to or waivers of the covenants.In the event of non-compliance with debt covenants, if the lenders will not amend or waive the covenants, the debt would be due and the Company would need to seek alternative financing.The Company cannot provide assurance that it would be able to obtain alternative financing.If the Company were not able to secure alternative financing, this would have a material adverse impact on the Company. The market for the primary product in the Company’s carbonless papers segment, carbonless paper, may decline more rapidly than anticipated. The Company’s carbonless papers segment, of which the primary product is carbonless paper, accounted for 61% of net sales in 2009, 56% of net sales in 2010 and 53% of net sales in 2011. The Company’s total sales volume of carbonless paper products decreased approximately 11% from 2010 to 2011 despite an increase of approximately 4% from 2009 to 2010 due to increased market share. The Company believes the worldwide carbonless market is declining as users switch to alternative modes of communication and technologies that do not use impact printing to create images. The Company expects that its total sales volume of carbonless paper products will continue to decline at rates that are consistent with the decline rate of the overall market. If the decline in the Company’s sales of carbonless paper products accelerates, or if it is unable to maintain the prices of its carbonless paper products or if it is unable to offset reductions in carbonless papers sales with increased sales of thermal papers or other products, then the Company’s business, financial condition and results of operations may be materially adversely affected. The Company may be unable to develop and introduce new and enhanced products. The Company’s success in developing new products will depend in large part on its ability to use its existing technical and manufacturing capabilities and knowledge in the development and introduction of new, value-added products targeted at new markets and customers. If the Company is unable to utilize its capabilities or, properly identify and address the evolving needs of targeted customers and markets, the Company’s ability to capture and develop new business opportunities will be limited. In addition, if the revenue and profits generated by new products are not sufficient to replace the anticipated decline in revenue and profits generated by carbonless products, then the Company’s business, financial condition and results of operations may be materially adversely affected. 16 The Company’s ability to compete effectively in the marketplace depends, in large part, on its ability to continually improve productivity and reduce operating costs. The Company must continually strive to improve the productivity and cost structure of its manufacturing operations and the efficiency of its support services in order to offer products that are priced competitively and deliver an attractive value proposition to its customers. The Company sets specific productivity and cost reduction goals each year for each of its production facilities and key staff functions. Accomplishing these goals is essential to its near-term competitiveness and long-term financial viability. If the Company fails to reach these goals, it may experience an erosion of its profit margins, a decline in net sales or both, which could negatively affect its ability to service its debt and invest in the future growth of its business segments. The Company currently relies on a relatively small number of customers to generate a significant amount of its net sales from each of its various businesses. The five largest customers in the carbonless papers segment accounted for approximately 32% of carbonless papers net sales in 2011 and 2010 and 37% of carbonless papers net sales in 2009. The five largest customers in the thermal papers segment accounted for approximately 47% of thermal papers net sales in 2011, 43% of thermal papers net sales in 2010 and 41% of thermal papers net sales in 2009. The largest external customer in the Encapsys segment accounted for approximately 59% of Encapsys net sales (which include internal sales to the Company carbonless papers segment) in 2011, 52% of Encapsys net sales in 2010 and 28% in 2009. Many of the Company’s customers are under no obligation to purchase its products in the future. Furthermore, some of the Company’s customers have become insolvent or financially distressed in recent years. If the Company loses one or more of its significant customers (e.g., to a competitor or as a result of their being acquired by a customer of a competitor) or any of the Company’s significant customers experience financial difficulty, then its business, financial condition and results of operations may be materially adversely affected. The Company currently relies on a small number of third parties to supply several of the key raw materials used to produce its products. The Company’s business depends upon the availability of key raw materials, including base stock and certain chemicals. In 2011, the Company purchased approximately $114 million of base stock from external suppliers. The Company relied on a single external supplier for approximately 86% of the base stock it purchased in 2011 to produce carbonless paper products, and a single external supplier for approximately 50% of the base stock the Company purchased in 2011 to produce thermal papers. For some of the key chemicals the Company uses in its products, it relies on one or two suppliers. If there is a disruption in the supply of raw materials, including the chemicals that the Company needs to produce its carbonless papers and thermal papers, then the Company may be required to purchase these raw materials from alternative sources, which may result in a significant increase in its operating costs. Included in these increased costs would be development costs associated with qualifying new raw materials and suppliers. The Company may not be able to procure carbonless base stock, thermal base stock, key chemicals or other raw materials from alternative suppliers in the future in amounts sufficient to meet its needs or at prices consistent with historical prices. On February22, 2012, the Company entered into a long-term supply agreement for the supply of carbonless and thermal base stock to be coated at the Company’s converting facilities. Under the terms of this supply agreement, the supplier will be the exclusive supplier of certain thermal and carbonless base stock used by the Company. The term of the agreement is fifteen years. Related to this supply agreement, the Company’s board of directors approved a plan to dispose of the papermaking operations at the Company's West Carrollton, Ohio facility, thereby eliminating the Company’s capacity to manufacture base stock in West Carrollton. For further information see the disclosures in "Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations" and Note 3 of Notes to Consolidated Financial Statements. This agreement will have the effect of reducing the number of raw material suppliers to the Company and increasing the Company’s dependence on key suppliers. Should this supplier of base stock fail to supply quantities ordered by the Company, the Company may not be able to procure alternate sources of carbonless and thermal base stock in quantities sufficient to meet customer requirements or at prices comparable to the terms under this supply agreement. The lack of available alternative suppliers could subject the Company to significant cost increases and manufacturing delays and its business, financial condition and results of operations may be materially adversely affected. 17 The cessation of papermaking and transition to base stock supplied under the long-term supply agreement noted above may take longer or cost more than planned. The Company has developed preliminary plans to cease papermaking operations in West Carrollton and transition to replacement base stock supplied under the long-term supply agreement noted above. Though management has not yet finalized the specific actions to be taken, the Company expects to incur substantial costs to effect the transition over a defined period and anticipates it will be able to fund those costs with manufacturing cost savings, working capital reductions and normal operations. However, the success of the transition depends on the ability of this supplier to manufacturer paper that meets the Company’s specifications, the ability of the Company to successfully coat the replacement base stock to meet the requirements of the Company’s customers, and acceptance of the products by customers and the successful use in their businesses. If difficulties develop in the transition process, the time and expense associated with the transition may expand beyond planned periods and amounts and the Company's business, financial condition and results of operations may be materially adversely affected. The global credit market crisis and economic weakness may adversely affect the Company’s customers and suppliers. Global financial and credit markets recently have been extremely unstable and unpredictable. Worldwide economic conditions have been weak and may deteriorate further. The instability of the markets and weakness of the global economy could affect the demand for the Company’s customers’ products, the amount, timing and stability of their orders from the Company, the financial strength of its customers and suppliers, and/or the Company’s suppliers’ and customers’ ability to fulfill their obligations to the Company. These factors could materially adversely affect its business, financial condition and results of operations. The Company has competitors in its various markets and it may not be able to maintain prices and margins for its products. The Company faces strong competition in all of its business segments. Its competitors vary in size and the breadth of their product offerings and some of its competitors have significantly greater financial, technical and marketing resources than the Company does. Regardless of the continuing quality of the Company’s primary products, the Company may be unable to maintain its prices or margins due to: • declining overall carbonless market size; • accelerating decline in carbonless sheet sales; • variations in demand for, or pricing of, carbonless products; • increasing manufacturing and raw material costs; • increasing competition in international markets or from domestic or foreign producers or • declining general economic conditions. The Company’s inability to compete effectively or to maintain its prices and margins could have a material adverse effect on its earnings and cash flow. The Company competes based on a number of factors, including price, product availability, quality and customer service. Additionally, the Company competes with domestic production and imports from Europe and Asia. In 2007, the Company filed antidumping petitions against imports of certain lightweight thermal paper (“LWTP”) from China, Germany and Korea and a countervailing duty petition against such imports from China. In 2008, the U.S Department of Commerce (“Department”) issuedits final determination, affirming that certain Chinese producers and exporters of LWTP sold the product in the U.S. at prices below fair value, imposing final duties of 19.77% to 115.29%, and that German producers and exporters sold the product in the U.S. at prices below fair value and imposed final duties on those imports of 6.5%. In addition, for all but one Chinese producer, the Department imposed countervailing duties of between 13.17% and 137.25%. In 2008, the U.S. International Trade Commission (“ITC”) determined the U.S. industry producing LWTP is threatened with material injury due to unfairly traded imports from China and Germany, and final duties went into effect in 2008. These duties do not have a direct impact on the Company’s net income. A German manufacturer filed an appeal of the ITC determination to the U.S. Court of International Trade (“CIT”). The appeal was decided in favor of the Company in 2009,and the German manufacturer filed a further appeal to the U.S. Court of Appeals for the Federal Circuit (“CAFC”). In 2011, the CAFC remanded the matter for further consideration by the ITC, and the ITC upheld its original determination. In January 2012, the CIT upheld the ITC’s decision on remand, and the German manufacturer filed another appeal of the matter to the CAFC. 18 In addition, for each of the three 12-month periods following implementation of the final duties, the Company and the German manufacturer have filed requests for administrative review with the Department, seeking to modify the amount of the duties based on the market practices during each respective 12-month period. In 2011, the Department issued a final determination in the first 12-month review period, resulting in a dumping margin of 3.77 percent for imports from the German manufacturer for the period from November 2008 to October 2009. The German manufacturer has appealed the first review determination to the CIT. Upon final resolution of the appeal, the second administrative review and the third administrative review, certain of the duties could be reduced, increased or eliminated. In March 2009, the Mexican government began imposing tariffs on 90 U.S. products sold into Mexico, including carbonless paper. The tariff on carbonless paper had been 10%. Beginning January1, 2010, all U.S. sales of carbonless paper into Mexico were assessed a 5% tariff. In August 2010, the Mexican government announced a rotating list of 99 U.S. products to receive tariffs of 5% - 45%. Carbonless paper was eliminated from this list and currentlyis not subject to any import tariffs. Though the tariff was paid by the customer, this automatically increased the price of carbonless paper by the amount of the tariff which could have opened the door for non-U.S. competitors to enter the Mexican market with their carbonless products and take advantage of the ability to offer customers more favorable pricing. Also during 2010, the Mexican government passed legislation requiring all businesses in Mexico to file their invoices electronically with the government when the transactional value of the invoice is greater than 2000 pesos. In January 2011, this legislation became effective. This legislation allows a phase-in period wherebycompanies can still use paper invoices for up to two years as long as they obtained prior approval from the government to continue to print sequentially numbered invoices during this phase-in period. The legislation also permitted companies to begin the transition to electronic invoicing prior to the effective date of the legislation. This legislation provides that once a company agrees to offer one of its customers the option of receiving electronic invoices then it needs to extend this option to all customers and thereby no longer issue paper invoices. During 2011, the Company experienced adecline in its carbonless rolls business in Mexico as a result of this government-legislated electronic invoicing. As there was a two-year phase in, the Company continues to monitor this risk and how it will impact the carbonless business during 2012. Other multipart documents, including delivery notices, order acknowledgments and other administrative documents, were not addressed in the legislation. Continued volatility of raw materials costs may adversely impact the Company’s margins for its products. In recent years, the Company has experienced greater volatility in raw materials costs, which comprise a significant portion of the Company’s operating costs. The Company endeavors to recover cost increases through continuous improvements in its business operations and product formulations and through selected price increases. However, the effects of rising raw materials costs on margins are difficult to match in precise amount or timing with offsetting price increases or cost reduction activities. To the extent the Company is unable to offset raw materials cost inflation, margins for products may be adversely impacted. PDC and its eligible subsidiaries may fail to remain qualified to be taxed as subchapter S corporations and the ESOP may not continue to be exempt from U.S. federal or certain state and local income taxes. PDC has made an election to be treated as a subchapter S corporation for U.S. federal and, where recognized, state and local income tax purposes and an election to treat its eligible subsidiaries as qualified subchapter S subsidiaries for U.S. federal and, where recognized, state and local income tax purposes. PDC believes that it qualifies as a subchapter S corporation and that Appleton and other eligible subsidiaries are qualified subchapter S subsidiaries. Appleton’s Canadian subsidiary is subject to Canadian tax law and is not eligible for this treatment. Section1362 of the Internal Revenue Code of 1986, as amended, or the Code, provides that a corporation that meets certain requirements may elect to be taxed as a subchapter S corporation. Section1361 of the Code provides that a corporation that, among other requirements, has all of its stock owned by a subchapter S corporation or a qualified subchapter S subsidiary may elect to be classified as a qualified subchapter S subsidiary. A qualified subchapter S subsidiary is disregarded as a separate entity for federal and most state and local income tax purposes. With limited exceptions, a subchapter S corporation does not pay any income tax. Rather, the income of an S corporation is allocated to its shareholders. An ESOP is exempt from income tax pursuant to Section501 of the Code and is not taxed on its allocable share of a subchapter S corporation’s income. However, a plan is not treated as an ESOP unless it meets the requirements of Section4975(e)(7) of the Code. PDC’s continuing status as a subchapter S corporation and its eligible subsidiaries as qualified subchapter S subsidiaries for U.S. federal and state income tax purposes will depend upon its, and their ability to continue to meet the eligibility requirements. 19 It is possible that the Internal Revenue Service, or IRS, could take the position on audit that PDC is not eligible to be taxed as a subchapter S corporation and, as a consequence, terminate its subchapter S election. Additionally, the applicable law and regulations may change in a way that results in PDC being taxed as a corporation other than as a subchapter S corporation. Furthermore, the current law that exempts the ESOP trust from taxation on its allocable share of a subchapter S corporation’s income may change. PDC could realize significant tax savings during profitable years due to the subchapter S corporation status. However, if, for any reason, it lost its subchapter S corporation status, or any of its qualified subchapter S subsidiaries loses its qualified subchapter S subsidiary status, it would be required to pay U.S. federal and certain state and local income taxes, thereby reducing the amount of cash available to repay debt or reinvest in the Company’s operations, which could have a material adverse effect on its earnings and cash flow. Similarly, if the plan does not qualify as an ESOP and becomes subject to tax on its share of the subchapter S corporation’s income, the Company would have to distribute cash to the ESOP trust to enable it to pay the resulting taxes, again reducing the amount of cash available to repay debt or to be reinvested in its operations. The Company’s underfunded pension plans require future pension contributions which could limit flexibility in managing the Company. The total projected benefit obligation of Appleton’s defined benefit pension plans exceeded the fair value of the plan assets by $125.8 million at December31, 2011. The Company contributed $18.0 million to the pension plan in 2011 and $15.0 million to the pension plan in 2010. The Company is forecasting a contribution of $25 million in 2012. Among the key assumptions inherent in the actuarially calculated pension plan obligation and pension plan expense are the discount rate and the expected rate of return on plan assets. If interest rates and actual rates of return on invested plan assets were to decrease significantly, the pension plan obligation could increase materially. The size of future required pension contributions could result in the Company dedicating a substantial portion of its cash flow from operations to making the contributions which could materially adversely affect its business, financial condition and results of operations. Effective January1, 2008, the Company amended the Appleton Papers Inc. Retirement Plan (the “Plan”) to provide that no non-union individuals hired or re-hired on or after January1, 2008, shall be eligible to participate in the Plan. Also, plan benefits accrued under the Plan were frozen as of April1, 2008, with respect to Plan participants who elected to participate, effective April1, 2008, in a “Mandatory Profit Sharing Contribution” known as the Retirement Contribution benefit under the Appleton Papers Inc. Retirement Savings and Employee Stock Ownership Plan (the “KSOP”), or January1, 2015, in the case of any other Plan participants. In December 2010, it was announced that the effective date of the freeze would be changed from January1, 2015 to March1, 2011. Future legislation or regulations intended to reform pension and other employee benefit plans could adversely affect the Company’s ability to repay its debt, reinvest in its operations or grow its business through new product development or through acquisitions. From time to time in recent years, legislators and agencies of the executive branch have formulated or suggested various legislative proposals that would affect employee benefit plans. If legislation is adopted that requires the Company to lift restrictions on sales of PDC common stock held in participants’ KSOP accounts, or that limits the amount of PDC common stock that may be held by the KSOP, then the Company may be required to fund the repurchase of substantial amounts of PDC common stock or take some other action restrictive to its finances. These repurchases or other restrictive actions could reduce the amount of cash available to repay debt, reinvest in its operations or grow its business through new product development or through acquisitions. In addition, these repurchases could violate covenants under the Company’s outstanding debt agreements, which could lead to a default under those agreements. 20 PDC’s legal obligations to repurchase common stock from employees and former employees may lead to a default under the agreements governing the Company’s indebtedness or may constrain the Company's ability to make necessary reinvestments in its operations or invest in new business opportunities. It may be necessary for Appleton to make significant distributions to PDC in order for PDC to satisfy its share repurchase obligations, under the Employee Retirement Income Savings Act of 1974, or ERISA, and the terms of the KSOP, to current and former employees who are participants in the ESOP. PDC incurs obligations to ESOP participants, when they retire or otherwise terminate employment, to repurchase shares of PDC. The ESOP allows PDC to satisfy its share repurchase obligations by installment payments and PDC currently satisfies its share repurchase obligations to former participants by making five equal annual installment payments. The ESOP also has obligations to permit certain participants to diversify the investment of a portion of their ESOP account, which would otherwise be invested in shares of PDC stock. However, the agreements governing the Company’s indebtedness contain limitations on its ability to satisfy the repurchase obligations. The amount of PDC’s repurchase obligations may at any time exceed these limitations and Appleton may elect to, or be forced to, help PDC meet its obligations. Further, PDC, as a guarantor of the Company’s indebtedness, may also be limited to some extent from making payments to the ESOP or its beneficiaries by the terms of its and the Company’s indebtedness. As a result of PDC’s legally imposed repurchase obligations, Appleton and/or PDC may be forced to violate the distribution and/or payment limitations contained in the agreements relating to its and the Company’s indebtedness, which may ultimately result in defaults under the agreements and the notes. Defaults on any of its indebtedness could result in acceleration of its indebtedness and cause the Company to dispose of its assets or declare bankruptcy and, as a result, it may not have sufficient funds to satisfy its obligations under the notes. Moreover, PDC's legally imposed repurchase obligations are expected to consume a significant portion of the Company's cash flows from operations. After satisfying repurchase obligations and required debt repayments, the Company's remaining cash flow may be insufficient to make required reinvestments in its existing business or to invest in potentially desirable new business opportunities. Item1B.Unresolved Staff Comments None. 21 Item2.Properties The Company owns or leases the facilities reflected in the table below. The Company believes that its plants and facilities have been well maintained, are in good condition, are suitable for their respective operations and provide sufficient capacity to meet production requirements. Location Description Approximate SquareFootage Status Appleton, Wisconsin (Wisconsin Ave.) Headquarters Offices and Manufacturing Plant Owned Portage, Wisconsin Capsule Manufacturing Plant Owned Roaring Spring, Pennsylvania Pulp and Paper Mill Owned West Carrollton, Ohio Paper Mill Owned Appleton, Wisconsin (East Warehouse Road) Warehouse Lease expires 11/30/12 Appleton, Wisconsin (Kensington Drive) Distribution Center Lease expires 12/31/12 Monroe, Ohio Distribution Center Leaseexpires4/30/16 Camp Hill, Pennsylvania Distribution Center Lease expires 12/31/13 Ontario, California Distribution Center Lease expires 7/31/13 Kansas City, Kansas Distribution Center Lease expires 1/31/15 McDonough, Georgia Distribution Center Lease expires 10/31/14 Peterborough, Ontario, Canada Distribution Center Lease expires 12/31/12 Roaring Spring, Pennsylvania Warehouse Lease expires 12/31/12 The Company’spaper business is primarily operated in Appleton and Portage, Wisconsin, West Carrollton, Ohio and Roaring Spring, Pennsylvania. During the years 2007through2011, the Company invested approximately $201 million in capital improvements, of which, approximately $189 million was spent at its manufacturing facilities. The primary goal of this capital spending was to improve manufacturing efficiencies, product quality and cycle time. Of the $189 million spent on manufacturing facilities, approximately $2 million was spent to comply with applicable environmental regulations. The Company also maintains two field sales offices in the U.S., both of which are in leased premises under short-term leases. 22 Item3.Legal Proceedings The Company is involved from time to time in certain administrative and judicial proceedings and inquiries related to environmental matters. For a discussion of these environmental matters, see “Item 1. Business – Environmental” and Note 19 of the Notes to the Consolidated Financial Statements. Furthermore, from time to time the Company may be subject to various demands, claims, suits or other legal proceedings arising in the ordinary course of business. The Company maintains a comprehensive insurance program to protect against such matters, though not all such exposures are, or can be, addressed by insurance. Estimated costs are recorded for such demands, claims, suits or proceedings of this nature when reasonably determinable. The Company has successfully defended such claims, settling some for amounts that are not material to its business and obtaining dismissals in others. While the Company will vigorously defend itself in any similar cases that may be brought against it in the future, there can be no assurance that it will be successful. Other than the Lower Fox River matter described in “Item 1. Business – Environmental,” and assuming the Company’s expectations regarding defending such demands, claims, suits or other legal or regulatory proceedings prove accurate, the Company does not believe that any pending or threatened demands, claims, suits or other legal or regulatory proceedings will have, individually or in the aggregate, a materially adverse effect on its business, financial condition and results of operations or cash flows. Item4.Mine Safety Disclosures Not applicable 23 PART II Item5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities There is no established trading market for the common stock of PDC or Appleton. All of the outstanding shares of PDC are owned of record by the KSOP, in which there are approximately 2,301 active participants who were invested in the Company’s Stock Fund as of December31, 2011. All of the outstanding shares of Appleton are owned of record by PDC. No dividends have been declared on the common stock of PDC or Appleton in the last two years and neither of these entities currently anticipates paying dividends in the foreseeable future. Each of these entities is and has been restricted from declaring dividends and repurchasing common stock pursuant to provisions contained in the Company’s indebtedness agreements. For further information, see “Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations—Description of Outstanding Indebtedness” and Notes 11 and 26 of Notes to Consolidated Financial Statements. During the year ended December31, 2011, PDC sold approximately 213,502 shares of its common stock to the ESOP. The ESOP acquired the shares with pre-tax payroll deferrals, rollovers and employee loan payments made to the ESOP during the period from January1, 2011, to December31, 2011, by employees of the Company who are participants in the KSOP as well as interest received by the trust. The aggregate sales price was $2.9 million. There were no underwriters used and no underwriting discounts or commissions paid. The offer and sale of the shares was made pursuant to Rule 701 under the Securities Act of 1933, as amended. The Company’s matching contributions over this same period resulted in an additional 202,715 shares of PDC redeemable common stock being issued. As a result of hardship withdrawals, diversification elections, employee terminations and employee loan requests, 916,621 shares of PDC redeemable common stock were repurchased during 2011 at an aggregate price of $12.4 million. 24 Item6.Selected Financial Data The following tables set forth selected historical consolidated financial data for Paperweight Development Corp. and Subsidiaries and Appleton Papers Inc. and Subsidiaries as of and for each of the five years in the five-year period ended December31, 2011. The consolidated financial information shown below reflects Bemrose (through its sale in 2008), C&H (through its sale in 2009), NEX and APC (through their sale in July 2010) as discontinued operations for all years presented. The historical consolidated financial data for the years ended December31, 2011, January1, 2011, and January2, 2010, were derived from the consolidated financial statements included elsewhere in this report, which have been audited by PricewaterhouseCoopers LLP, the independent registered public accounting firm, as indicated in its report included in "Item 8. Financial Statements and Supplementary Data." The remaining historical financial data presented below were derived from previously-reported consolidated financial statements, not included in this report, revised for the impact of management’s decision during fourth quarter 2010 to change from the LIFO to FIFO method of inventory valuation. This was deemed a preferable method as the key users of the financial statements, including lenders, creditors and rating agencies, analyze results and require compliance with debt covenants using the FIFO method of accounting. Further, this conformed all of the Company’s inventories to the FIFO method of accounting and promotes greater comparability with international competitors as the Company expands its global sales. The historical consolidated financial data presented in this report are not necessarily indicative of the financial position or results of operations for any future period. The financial and other operating data set forth below should be read in conjunction with "Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations" and the historical consolidated financial statements and related notes included elsewhere in this report. PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES AND APPLETON PAPERS INC. AND SUBSIDIARIES (in thousands) Statement of Operations Data: Net sales $ Cost of sales Gross profit Selling, general and administrative expenses Restructuring and other charges (1) - - - Environmental expense insurance recovery - ) - - - Litigation settlement, net - Operating income Interest expense Debt extinguishment expense (income), net - ) ) Interest income ) Litigation settlement, net ) - - ) - Other (income) expense ) (Loss) income from continuing operations before income taxes ) ) ) Provision (benefit) for income taxes ) (Loss) income from continuing operations ) ) ) Discontinued operations Income (loss) from discontinued operations, net of income taxes - ) ) ) Net (loss) income $ ) $ ) $ $ ) $ ) Paperweight Development Corp. and Subsidiaries Other Financial Data: Depreciation and amortization(2) $ Capital expenditures(2) Balance Sheet Data (at end of period): Working capital $ Total assets Total debt Redeemable common stock Accumulated deficit ) 25 Appleton Papers Inc. and Subsidiaries Other Financial Data: Depreciation and amortization(2) $ Capital expenditures(2) Balance Sheet Data (at end of period): Working capital $ Total assets Total debt Common stock Paid-in capital Due from parent ) Accumulated deficit ) The Company continually assesses its staffing requirements for its headquarters operations and for its plants and mills. Reductions occurred throughout years 2007 through 2008. Due to the continued decline in the Company’s carbonless business, as well as the global economic downturn, additional nonrestructuring headcount reductions were taken during 2009 - 2011. (2)Amounts exclude information related to discontinued operations. 26 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations Unless stated to the contrary or the context requires otherwise, all references in this report to the Company refer to Paperweight Development Corp. (“PDC” or “Paperweight”) and its 100%-owned subsidiaries. It includes Appleton Papers Inc. and its 100%-owned subsidiaries (collectively “Appleton”). On February22, 2012, the Company entered into a long-term supply agreement for the purchase of carbonless and thermal base stock to be coated at the Company’s converting facilities. Under the terms of the agreement, the supplier will be the exclusive supplier of certain thermal and carbonless base stock used by the Company. The term of the agreement is fifteen years. It includes successive five-year renewal terms unless either party gives notice of non-renewal at least two years prior to the expiration of the then current term. Prices to be paid by the Company are subject to certain rebates and certain adjustments during the term of the agreement based on volume, changes to raw material pricing, freight prices and productivity gains. The supplier has agreed to be competitive in terms of price, delivery, quality and services. The supply agreement includes certain penalties if either the supplier or the Company fails to fulfill its obligations under the agreement. The supply agreement may be terminated by either party in the event (i)the other party defaults in the performance of any of its material duties or obligations under the agreement and fails to cure such default within 20 days after notice or (ii)the other party is in material default in the performance of the supply agreement after certain specified bankruptcy and reorganization events. In connection with its approval of this supply agreement, the Company’s Board of Directors authorized a plan for the Company to dispose of papermaking assets at its West Carrollton, Ohio paper mill and move more carbonless coating to the Company’s converting plant in Appleton, Wisconsin. As a result, approximately 330 jobs will be eliminated at the West Carrollton mill and approximately 50 jobs added at the Appleton facility. The Company plans to continue its thermal coating operations at the West Carrollton facility and retain approximately 100 employees. This plan is expected to result in pre-tax charges associated with this manufacturing capacity rationalization and include employee termination costs (including related pension and benefit costs), accelerated depreciation on certain equipment and other associated costs. As management has not yet finalized the specific actions to be taken, the Company is unable to make a good faith estimate of (i) the amount or range of amounts of each major type of cost that will be incurred, or (ii) the amount or range of amounts of costs that will result in future cash expenditures. In addition, management has concluded that a material charge for impairment and accelerated depreciation of certain equipment located in West Carrollton, totaling approximately $80 million to $90 million, will be required in 2012 as a result of the manufacturing rationalization plan. Overview This discussion summarizes significant factors affecting the consolidated operating results, financial position and liquidity of PDC and Appleton for the three-year period ended December31, 2011. This discussion should be read in conjunction with the accompanying Consolidated Financial Statements and related Notes. The Company creates product solutions for customers and end users through its development and use of coating formulations and applications as well as microencapsulation and security technologies. The Company has three reportable segments: carbonless papers, thermal papers and Encapsys®. During third quarter 2011, the Company received payment of $23.2 million in damages, including interest and net of related fees and litigation expenses. This was the result of a favorable jury trial verdict, received in 2009, related to litigation commenced by the Company against Andritz BMB AG and Andritz, Inc. In March 2011, the Wisconsin Court of Appeals issued a decision unanimously affirming the final judgment. On September1, 2011, the Wisconsin Supreme Court denied the defendants’ petition seeking further review of the matter. This income was recorded in the other expense (income) section of the Consolidated Statements of Operations for the year ended December31, 2011. In June 2011, in accordance with the terms of its 8.125% senior notes payable, the Company repaid in full the remaining note balance of $17.5 million. 27 At the end of March 2011, the Company resolved litigation initiated by a supplier over contract terms and recorded a charge to income of $3.1 million, including legal fees. Manufacturing operations at the Company’s West Carrollton, Ohio paper mill were temporarily interrupted in July 2010 by the collapse of one of its coal silos. The incident caused no injuries. One boiler was extensively damaged as well as the supporting infrastructure for two other boilers. While most of the West Carrollton facility was undamaged, the collapse of the coal silo reduced the mill’s ability to produce the power and steam required to operate its manufacturing equipment. The thermal coater resumed production a few days later and the remainder of the mill resumed production in early August. The Company managed customer orders and shifted paper production to other company-owned manufacturing facilities in order to minimize any impact to its customers. The boiler that was extensively damaged resumed operation just prior to the end of first quarter 2011. Losses associated with property damage and business interruption were covered by insurance subject to a deductible of $1.0 million. During second quarter 2011, the corresponding insurance claim was agreed and settled in full with all proceeds received from the insurer. The Company incurred approximately $24.1 million in property damage, cost to repair and business interruption. After netting the $1.0 million deductible, and $1.7 million of capital and $1.1 million of expense for safety and efficiency upgrades to the replacement property and other expenses not covered under the policy, the Company recovered $20.3 million from its insurer. Expenses associated with property damage and business interruption, totaling $17.1 million, were reported in cost of sales within the Consolidated Statement of Operations for the year ended January1, 2011. According to the terms of the insurance policy, the Company recorded a $17.1 million recovery, less a $0.9 million valuation reserve, as a reduction to cost of sales for the year ended January1, 2011, and a $0.5 million recovery as a reduction to cost of sales for the year ended December31, 2011. Business interruption coverage also included recovery from lost margins related to the accident and therefore, the Company recorded a gain of $0.6 million in cost of sales within the Consolidated Statement of Operations for the year ended January1, 2011 and an additional $0.2 million gain in cost of sales for the year ended December31, 2011. The Company also recorded a $0.4 million involuntary conversion loss on fixed assets associated with the property loss in its Consolidated Statement of Operations for the year ended January1, 2011. Total capital spending of approximately $5.5 million was incurred for work associated with bringing the damaged boiler back online. At year-end 2010, $1.0 million, net of the $1.0 million deductible, was recorded as a gain on the other income line within the Consolidated Statement of Operations. For the year ended December31, 2011, the Company recorded an additional $1.4 million of gain on the other income line within the Consolidated Statement of Operations, which was recorded during the second quarter. On July2, 2010, the Company entered into a stock purchase agreement with NEX Performance Films Inc. (“Films”), an entity affiliated with Mason Wells Buyout Fund II, Limited Partnership whereby the Company agreed to sell all of the outstanding capital stock of American Plastics Company, Inc. (“APC”) and New England Extrusion Inc. (“NEX”) for a cash purchase price of $58 million. This transaction closed on July22, 2010, with the Company receiving $56 million at the time of closing and $2 million held in escrow, on behalf of the Company, for 12 months to satisfy potential claims under the stock purchase agreement with Films. No claims were made against the escrow and the$2 million was paid to the Company on July25, 2011. The cash proceeds of the sale were used to reduce debt. A $0.4 million net gain on sale was recorded in income from discontinued operations for the year ended January1, 2011. APC was acquired in 2003 and is located in Rhinelander, Wisconsin. NEX was acquired in 2005 and has manufacturing operations in Turners Falls, Massachusetts, and Milton, Wisconsin. During second quarter 2009, the Company committed to a formal plan to sell C&H Packaging Company, Inc. (“C&H”). C&H, located in Merrill, Wisconsin, was acquired in 2003. On December18, 2009, the Company completed the sale of C&H to The Interflex Group, Inc. receiving $16.9 million of cash and a receivable for $0.2 million relating to a working capital adjustment. This receivable was paid in full in February 2010. As a result of the sale, a $0.8 million gain on sale was recorded in fourth quarter 2009. Slower than expected economic recovery and on-going raw materials inflation, continued to impact the Company's business and results of operations during 2011. In response to escalating raw material costs, the Company has been able to initiate and sustain price increases in order to manage its margins. The Company continues to be proactive and disciplined as it implements manufacturing efficiencies and cost saving measures to help balance the negative impact of increasing input costs on the business. The Company continues to focus on operational excellence as well as leveraging its innovative products, strong relationships with customers and its market leadership positions. 28 Financial Highlights Results for 2011 include the following: · Net sales totaled $857.3 million, a $7.4 million, or 0.9%, increase from 2010 net sales. Net sales within the paper business increased $3.0 million, or 0.4%. The positive impact of price increases initiated in response to escalating raw material costs offset the negative impact of shipment volumes decreasing nearly 6%. Encapsys net sales increased $2.5 million, or 4.8%, on a volume increase of over 7%. · Selling, general and administrative expenses (“SG&A”) of $130.6 million were $6.7 million lower than the prior year primarily due to lower compensation, benefits and depreciation expense. · At the end of March 2011, the Company resolved litigation initiated by a supplier over contract terms and recorded a charge to income of $3.1 million, including legal fees. · During third quarter 2011, the Company received payment of $23.2 million of damages, including interest and net of related fees and litigation expenses. This was the result of a favorable jury trial verdict, received in 2009, related to litigation commenced by the Company against Andritz BMB AG and Andritz, Inc. This income was recorded in the other expense (income) section of the Consolidated Statements of Operations for the year ended December31, 2011. · Loss from continuing operations was $2.1 million compared to last year’s loss of $35.2 million. As discussed above, these 2011 results include the $3.1 million litigation settlement and the $23.2 million litigation recovery. In comparison, the 2010 results include an $8.9 million environmental insurance recovery and $7.0 million of debt extinguishment expense largely related to the February 2010 voluntary debt refinancing. · Net debt as of December31, 2011 was $504.5 million compared to $555.0 million at the end of 2010, a reduction of $50.5 million. In June 2011, in accordance with the terms of its 8.125% senior notes payable, the Company repaid in full the remaining note balance of $17.5 million. · During 2011, the Company generated $68.7 million of cash from operations compared to cash used by operations of $30.0 million in 2010. This included a decrease in working capital of $23.4 million and the receipt of $23.2 million from the litigation settlement discussed above. Carbonless Papers The carbonless papers segment, which includes carbonless and security paper products, is the largest component ofthe Company's paper business. The Company believes the North American market for carbonless paper products has been in decline as a result of greater use of competing technologies such as digital laser, inkjet and thermal printers, and electronic communications that do not use impact printing to create images. The Company believes the North American carbonless paper market declined by approximately 7% to 10% annually from 2006 through 2011, except during the recession period when the decline was estimated at a 16% annual rate. The decline is expected to continue at historical rates over the next several years and eventually to stabilize. The Company believes the worldwide carbonless market is also in decline, with demand declining at approximately 2% to 4%per year. The carbonless papers segment accounted for approximately 53% of total net sales in 2011. The carbonless paper market is highly competitive. The Company competes based on a number of factors, including price, product availability, quality and customer service. In addition to declining North American and foreign carbonless markets, the carbonless business continues to experience competitive pricing from foreign and domestic producers. Other domestic carbonless producers have continued their competitive pricing strategies in efforts to maintain or gain share. In addition, foreign competitors continue to sell into the North American carbonless market with low-price strategies. As a result of this increased pricing competition, the Company has continued to experience pressure on selling prices for carbonless products. Nevertheless, market conditions permit the Company to implement price increases from time to time, as was the case during 2011 and 2010, to offset the increasing costs of raw materials. 29 In March 2009, the Mexican government began imposing tariffs on 90 U.S. products sold into Mexico, including carbonless paper. The tariff on carbonless paper had been 10%. Beginning January1, 2010, all U.S. sales of carbonless paper into Mexico were assessed a 5% tariff. In August 2010, the Mexican government announced a rotating list of 99 U.S. products to receive tariffs of 5% - 45%. Carbonless paper was eliminated from this list and currently is not subject to any import tariffs. Though the tariff was paid by the customer, this automatically increased the price of carbonless paper by the amount of the tariff which could have opened the door for non-U.S. competitors to enter the Mexican market with their carbonless products and take advantage of the ability to offer customers more favorable pricing. During 2010, the Mexican government passed legislation requiring all businesses in Mexico to file their invoices electronically with the government when the transactional value of the invoice is greater than 2000 pesos. In January 2011, this legislation became effective. This legislation allows a phase-in period wherebycompanies can still use paper invoices for up to two years as long as they obtained prior approval from the government to continue to print sequentially numbered invoices during this phase-in period. During 2011, the Company experienced a decline in its carbonless rolls business in Mexico as a result of this government-legislated electronic invoicing. As there was a two-year phase in, the Company continues to monitor this risk and how it will impact the carbonless business during 2012. Other multipart documents, including delivery notices, order acknowledgments and other administrative documents, were not addressed in the legislation. Thermal Papers The thermal papers market is growing with new applications being developed to use thermal technology. Based on its assessment of the period 2006 through 2011, the Company believes North American thermal markets expanded at a 3% compound average growth rate, with annual rates ranging from a decline of 2% to increases of 9%. The Company believes demand for thermal paper will continue to grow in North America and around the world. In 2008, the Company completed an investment of approximately $125 million to expand its mill in West Carrollton, Ohio, in anticipation of that demand. The expansion project included installation of a state-of-the-art coater to produce thermal papers and enhancements to one of the mill’s paper machines. Sales of thermal paper accounted for approximately 43% of total company net sales in 2011. In 2007, the Company filed antidumping petitions against imports of certain lightweight thermal paper (“LWTP”) from China, Germany and Korea and a countervailing duty petition against such imports from China. In 2008, the U.S Department of Commerce (“Department”) issuedits final determination, affirming that certain Chinese producers and exporters of LWTP sold the product in the U.S. at prices below fair value, imposing final duties of 19.77% to 115.29% and that German producers and exporters sold the product in the U.S. at prices below fair value and imposed final duties on those imports of 6.5%. In addition, for all but one Chinese producer, the Department imposed counterveiling duties of between 13.17% and 137.25%. In 2008, the U.S. International Trade Commission (“ITC”) determined the U.S. industry producing LWTP is threatened with material injury due to unfairly traded imports from China and Germany and final duties went into effect in 2008. These duties do not have a direct impact on the Company’s net income. A German manufacturer filed an appeal of the ITC determination to the U.S. Court of International Trade (“CIT”). The appeal was decided in favor of the Company in 2009 and the German manufacturer filed a further appeal to the U.S. Court of Appeals for the Federal Circuit (“CAFC”). In 2011, the CAFC remanded the matter for further consideration by the ITC and the ITC upheld its original determination. In January 2012, the CIT upheld the ITC’s decision on remand and the German manufacturer filed another appeal of the matter to the CAFC. In addition, for each of the three 12-month periods following implementation of the final duties, the Company and the German manufacturer have filed requests for administrative review with the Department, seeking to modify the amount of the duties based on the market practices during each respective 12-month period. In 2011, the Department issued a final determination in the first 12-month review period, resulting in a dumping margin of 3.77 percent for imports from the German manufacturer for the period from November 2008 to October 2009. The German manufacturer has appealed the first review determination to the CIT. Upon final resolution of the appeal,the second administrative review and the third administrative review, certain of the duties could be reduced, increased or eliminated. Encapsys The Encapsys segment applies the Company’s extensive knowledge of the microencapsulation process to develop and deliver custom microencapsulation solutions for its partners. The Company uses an open innovation process that typically includes development agreements with partner companies that seek to protect existing and potential intellectual property. Encapsys is exploring opportunities with potential partners in industries as diverse as agriculture, paints and coatings, food, pharmaceuticals, paper, textiles, personal and household care, adhesives, and oil and gas. During 2011, Encapsys accounted for approximately 6% of total company net sales. 30 Comparison 2011 and 2010 Paperweight Development Corp. and Subsidiaries and Appleton Papers Inc. and Subsidiaries For the Year Ended Increase December31,2011 January1, 2011 (Decrease) (dollarsinmillions) Net sales $ $ % Cost of sales % Gross profit % Selling, general and administrative expenses -4.9 % Environmental expense insurance recovery - -100.0 % Litigation settlement, net 3.1 - nm Operating income -2.4 % Interest expense, net -6.7 % Debt extinguishment expense, net - -100.0 % Recovery from litigation settlement, net - nm Other non-operatingincome, net -50.0 % Loss from continuing operations before income taxes % Provision for income taxes 0.6 % Loss from continuing operations % Income from discontinued operations, net of income taxes - -100.0 % Net loss $ $ % Comparisons as a % of net sales Cost of sales % % -0.3 % Gross margin % % % Selling, general and administrative expenses % % -1.0 % Operating margin % % -0.2 % Loss from continuing operations before income taxes -0.2 % -4.1 % % Loss from continuing operations -0.2 % -4.1 % % Income from discontinued operations, net of income taxes % % -0.4 % Net loss -0.2 % -3.7 % % Net sales for 2011 were $857.3 million, increasing $7.4 million, or 0.9%, compared to $849.9 million of net sales in 2010. The positive impact of price increases initiated in response to escalating raw material costs, as well as Encapsys growth, offset the impact of lower shipment volumes. Net sales within the paper business increased $3.0 million, or 0.4% during 2011 while the Encapsys business continued to grow with net sales surpassing prior year net sales by $2.5 million, or 4.8%, on a volume increase of over 7%. Operating income of $36.1 million was $0.9 million, or 2.4%, lower than in 2010. During 2011, raw material and utilities inflation accounted for a $29.9 million increase in cost of sales when compared to the prior year. Lower shipment volumes accounted for decreased operating income of $6.3 million and mill curtailments to match customer demand added $6.2 million of expense. Unallocated corporate charges were $13.0 million higher than 2010 because of the $3.1 million litigation settlement compared to the 2010 results which included an $8.9 million environmental expense recovery. These were partially offset by favorable price and mix of $45.0 million and reduced manufacturing costs of $9.4 million. SG&A decreased $6.7 million, or 4.9%, during 2011. As a percentage of net sales, SG&A decreased by one percentage point. Compensation expense was approximately $2.2 million lower than in 2010 due to lower headcount as well as decreased severance expense. Employee benefit costs were lower during 2011, largely due to favorable group health claims experience. 31 The Company recorded a 2011 net loss from continuing operations of $2.1 million compared to a $35.2 million loss from continuing operations recorded in 2010. Net interest expense was $4.4 million lower in 2011 due to the November 2010 repayment of the secured term note payable, the June 2011 repayment of the 8.125% senior notes payable and lower levels of borrowing on the revolving credit facility, as amended, during 2011. The Company also received a $23.2 million litigation settlement recovery during third quarter 2011. During 2010, the Company recorded $7.0 million of debt extinguishment expense associated with the voluntary refinancing completed in February 2010. Income from discontinued operations of $3.5 million was recorded in 2010 representing income from the Films operations until its sale in July 2010. It also includes a $0.4 million gain on the sale of the business. For 2011, the Company recorded a net loss of $2.1 million compared to a net loss of $31.7 million recorded in 2010. Business Segment Discussion – 2011 During 2011, the paper business, which includes carbonless papers and thermal papers, recorded net sales of $823.8 million, which were $3.0 million higher than 2010 net sales. During this same period, paper business operating income of $38.6 million increased $10.4 million compared to 2010. The year-on-year operating income variance wasthe result of the following (dollars in millions): Favorable price and mix $ Decreased manufacturing costs Net inflation of raw material and utilities pricing ) Mill curtailments to match customer demand ) Lower shipment volumes ) $ Carbonless Papers · Carbonless papers segment 2011 net sales totaled $453.0 million, a decrease of $26.1 million, or 5.4%, from the prior year. Current year shipment volumes were nearly 10% lower than 2010 shipments. The impact of lower shipment volumes was partially offset by favorable pricing resulting from various price increases initiated since 2010 in response to rapidly rising raw material costs. Carbonless papers operating income decreased $6.8 million, or 22.3%, during 2011 to $23.7 million. Margins continue to be negatively impacted by continued inflation in raw material and utilities pricing. While pulp prices came down during the second half of 2011, the cost of chemicals continued to climb. Overall, average pulp prices paid in 2011 were higher than those paid in 2010. Thermal Papers · Thermal papers segment 2011 net sales of $370.8 million were $29.1 million higher than 2010 net sales of $341.8 million. During 2011, shipments of thermal papers increased approximately 1% over the prior year. In order to improve profitability, the Company has been managing volumes and price of the point of sale receipt paper (“POS”) portion of the thermal business. Shipment volumes of POS were approximately 7% lower than 2010 shipment volumes. Demonstrating the strength of the Company’s thermal products portfolio, shipment volumes of tag, label and entertainment (“TLE”) were approximately 12% higher than the prior year. The thermal papers segment also benefited from favorable pricing realized in response to escalating raw material costs. During 2011, the thermal papers segment recorded operating income of $15.0 million compared to a 2010 operating loss of $2.3 million. Improved pricing and mix, as well as volume growth, more than offset increases in raw material costs. Encapsys · Encapsys segment net sales for 2011 totaled $54.7 million, which was an increase of $2.5 million, or 4.8%, over 2010 net sales. Current year operating income was $11.4 million compared to 2010 operating income of $10.1 million. These increases were the result of increased shipment volumes of approximately 7%. Unallocated Corporate Charges · As of year-end 2011, unallocated corporate charges totaled $10.7 million. These charges include a $3.1 million litigation settlement. In 2010, due to the environmental expense insurance recovery of $8.9 million, unallocated corporate charges recorded $2.3 million of income. 32 Effects of Inflation. Prices for certain raw materials, including base stock, chemicals and pulp, as well as costs for natural gas, oil and electricity have been subject to price changes and can have material effects on the business, financial condition and results of operations. Prices for certain raw materials increased during 2011 and could continue to increase, or decrease, in response to changes in demand. The Company historically has been able to use price increases to recoup a portion of raw material price increases, but relies on cost-cutting measures and productivity and efficiency gains to offset the remaining portion of raw material price increases. While the Company expects that any significant increase in raw materials or energy costs will be offset by price increases and/or by cost containment andproductivity and efficiency initiatives, profitability could be adversely affected if the Company is unable to pass on or mitigate any future cost increases. Comparison 2010 and 2009 Paperweight Development Corp. and Subsidiaries and Appleton Papers Inc. and Subsidiaries For the Year Ended Increase January1,2011 January2,2010 (Decrease) (dollarsinmillions) Net sales $ $ % Cost of sales % Gross profit % Selling, general and administrative expenses % Environmental expense insurance recovery - nm Operating income % Interest expense, net % Debt extinguishment expense (income), net -116.4 % Other non-operatingincome, net -82.6 % (Loss) income from continuing operations before income taxes -245.2 % Provision for income taxes -33.3 % (Loss) income from continuing operations -247.9 % Income (loss) from discontinued operations, net of income taxes nm Net (loss) income $ $ -236.6 % Comparisons as a % of net sales Cost of sales % % % Gross margin % % -1.3 % Selling, general and administrative expenses % % -0.7 % Operating margin % % % (Loss) income from continuing operations before income taxes -4.1 % % -7.3 % (Loss) income from continuing operations -4.1 % % -7.2 % Income (loss) from discontinued operations, net of income taxes % -0.1 % % Net (loss) income -3.7 % % -6.7 % Net sales for 2010 were $849.9 million, increasing $88.1 million, or 11.6%, compared to $761.8 million of net sales in 2009. This increase was largely due to an increase in shipment volumes and the positive impact of price increases initiated throughout the year. Net sales within the paper business increased $75.3 million, or 10.1% during 2010 while the Encapsys business continued to grow with net sales surpassing prior year net sales by $11.8 million or 29.1%. 33 Operating income of $37.0 million was $6.9 million, or 22.9%, higher than in 2009. Current year operating income included an $8.9 million environmental expense recovery resulting from an insurance settlement while 2009 results included $17.7 million of alternative fuels tax credit recorded as a reduction of cost of sales. This tax credit expired on December31, 2009. During 2010, raw material inflation accounted for a $28.0 million increase in cost of sales when compared to the prior year. The year saw record high pulp prices which, in turn, also increased the price of base stock purchased externally. In addition, since profit margins are lower on international sales, strong international demand contributed to unfavorable mix of $14.6 million. The negative impact of these items was more than offset by reduced manufacturing costs of $22.7 million, reduced start-up costs of $8.6 million related to the thermal coater at the West Carrollton, Ohio paper mill and reduced costs of $7.5 million associated with mill curtailments to match customer demand as well as the increased shipment volumes and pricing mentioned above. Selling, general and administrative expenses increased $8.8 million, or 6.8%, during 2010. As a percentage of net sales, SG&A actually decreased 0.7 percentage points. Year-over-year, distribution costs were $5.6 million higher in 2010 due to an overall increase in shipment volumes, higher fuel costs and increased international shipments. Outsourcing fees were $1.6 million higher as the result of outsourcing 28 finance and IT positions. Salaries expense increased by $0.8 million due to the payment of severance benefits to employees whose jobs were outsourced and the fact that 2009 salaries expense was lower because all salaried employees were required to take two weeks of furlough during the second and third quarters of 2009. Incentive compensation was $0.9 million higher than2009 due to the initiation of a long-term restricted stock unit plan to reward key management employees for improved stock performance. The Company recorded a 2010 net loss from continuing operations of $35.2 million in comparison to 2009 income from continuing operations of $23.8 million. Net interest expense was $14.5 million higher in 2010. The Company refinanced its debt in March 2009 and completed a voluntary debt-for-debt exchange in September 2009. Then, again in February 2010, the Company completed another voluntary debt refinancing. Though these transactions enabled the Company to decrease its debt, extend debt maturities, increase liquidity, eliminate certain financial covenants and increase financial flexibility, it also increased the Company’s average interest rate by approximatelythree percentage points. As a result of these debt transactions, as well as other debt repayment transactions that took place during the past two years, the Company recorded $7.0 million of debt extinguishment expense in 2010 and $42.6 million of debt extinguishment income in 2009. Income from discontinued operations of $3.5 million was recorded in 2010 representing income from the Films operations until its sale in July 2010. It also includes a $0.4 million gain on the sale of the business. A $0.6 million loss from discontinued operations was recorded in 2009 which included the operating results of the former performance packaging segment and the $0.8 million gain on the December 2009 sale of C&H. For 2010, the Company recorded a net loss of $31.7 million compared to net income of $23.2 million recorded for 2009. Business Segment Discussion – 2010 In previous years, the Company’s paper business included coated solutions, thermal papers and security papers. Coated solutions included carbonless papers and Encapsys. Encapsys provides microencapsulation technologies and microencapsulated products for the Company'sproduction ofcarbonless papers and commercially to external customers. Encapsys has grown to be an increasingly significant business and is forecasted to continue this trend. As a result of this growth, there is a specific management team in place to oversee the development, marketing and manufacturing of these products, and therefore, Encapsys is now reported as a separate segment. In addition, due to a business and management realignment of the Company’s paper business, previously reported security papers has been combined with carbonless papers to become the carbonless papers reportable segment. The carbonless papers segment and the thermal papers segment each operate under separate management teams to encourage a singular focus on specific markets and customers and their respective needs. 34 During 2010, the paper business, which includes carbonless papers and thermal papers, recorded net sales of $820.8 million, which were $75.3 million higher than 2009 net sales. During this same period, paper business operating income of $28.2 million decreased $10.0 million compared to 2009. Excluding $17.7 million of alternative fuels tax credit recorded in 2009, results for 2010 were $7.7 million improved over the prior year. The year-on-year operating income variance wasthe result of the following (dollars in millions): Net inflation of raw material and utilities pricing $ Alternative fuels tax credit Unfavorable mix Higher distribution costs Reduced manufacturing costs 22.7 Reduced start-up costs related to the thermal coater at the West Carrollton, Ohio paper mill 8.6 Reduction in mill curtailments to match customer demand 7.5 Favorable price 5.7 Higher shipment volumes 5.2 $ Carbonless Papers · Carbonless papers segment net sales totaled $479.0 million for 2010, an increase of $14.7 million, or 3.2%, from prior year. Current year shipment volumes were nearly 4% higher than 2009 shipments. Net sales were also positively impacted by various price increases initiated throughout 2010 in response to escalating raw material costs, the successful launch of the Company’s new Superior carbonless sheet product and strong international demand. Carbonless papers operating income decreased $18.6 million, or 38.0%, during 2010 to $30.5 million. The current year saw record high pulp prices which, in turn, also increased the price of base stock purchased externally. In addition, 2009 cost of sales was reduced by $17.7 million for the alternative fuels tax credit. This tax credit expired on December31, 2009. Thermal Papers · Thermal papers segment 2010 net sales of $341.8 million were $60.6 million higher than 2009 net sales of $281.2 million. During 2010, shipments of thermal papers increased approximately 24% over the prior year, of which, the largest volume increase was recorded within the light weight non-top coated (“LWNTC”) product offerings. Net sales were also positively impacted by price increases initiated during 2010 in response to escalating raw material costs as well as the growing demand for the Company’s BPA-free thermal paper. During 2010, the thermal papers segment recorded an operating loss of $2.3 million compared to a 2009 operating loss of $10.9 million. Prior year operating income was negatively impacted by $8.7 million of additional costs related to the start-up of the thermal coater at the West Carrollton, Ohio paper mill. Encapsys · Encapsys segment net sales for 2010 totaled $52.3 million, which was an increase of $11.8 million or 29.1% over 2009 net sales. Current year operating income was $10.1 million compared to 2009 operating income of $2.7 million. These increases were the result of increased shipment volumes of approximately 50%. Unallocated Corporate Charges · The environmental expense insurance recovery of $8.9 million was recorded in unallocated corporate charges, resulting in 2010 reported income of $2.3 million. This compares to $7.2 million of expense recorded during 2009. Effects of Inflation. Prices for certain raw materials, including base stock, chemicals and pulp, as well as costs for natural gas, oil and electricity have been subject to price changes and can have material effects on the business, financial condition and results of operations. Prices for certain raw materials increased during 2010 and could continue to increase, or decrease, in response to changes in demand. The Company historically has been able to use price increases to recoup a portion of raw material price increases, but relies on cost-cutting measures and productivity and efficiency gains to offset the remaining portion of raw material price increases. While the Company expects that any significant increase in raw materials or energy costs will be offset by price increases and/or by cost containment andproductivity and efficiency initiatives, profitability could be adversely affected if the Company is unable to pass on or mitigate any future cost increases. 35 Liquidity and Capital Resources Overview. The Company’s primary sources of liquidity and capital resources are cash provided by operations and available borrowings under its revolving credit facility, as amended. The Company expects that cash on hand, internally generated cash flow and available credit from its revolving credit facility, as amended, will provide the necessary funds for the reasonably foreseeable operating and recurring cash needs (e.g., working capital, debt service, other contractual obligations and capital expenditures). At December31, 2011, the Company had $7.2 million of cash and approximately $63.6 million of unused borrowing capacity under its revolving credit facility, as amended. Net debt (total debt net of cash) decreased to $504.5 million compared to $555.0 million at year-end 2010. During third quarter 2011, the Company received a $23.2 million net recovery from litigation initiated in September 2007 against Andritz BMB AG and Andritz, Inc. and used the proceeds to pay down debt on the Company’s revolving credit facility, as amended. In June 2011, in accordance with the terms of its 8.125% senior notes payable, the Company repaid in full the remaining note balance of $17.5 million. A payment of $18.2 million represented full and complete payment of all unpaid principal and accrued and unpaid interest. These funds were sourced from a combination of cash from operations and borrowing on the revolving credit facility, as amended. Upon payment, the notes were terminated and the Company was released from all obligations under the notes. The Company was in compliance with all debt covenants at December31, 2011, and is forecasted to remain compliant for the next twelve months. The Company’s ability to comply with the financial covenants in the future depends on achieving forecasted operating results. The Company’s failure to comply with its covenants, or an assessment that it is likely to fail to comply with its covenants, could lead the Company to seek amendments to, or waivers of, the financial covenants.The Company cannot provide assurance that it would be able to obtain any amendments to or waivers of the covenants.In the event of non-compliance with debt covenants, if the lenders will not amend or waive the covenants, the debt would be due and the Company would need to seek alternative financing.The Company cannot provide assurance that it would be able to obtain alternative financing.If the Company were not able to secure alternative financing, this would have a material adverse impact on the Company. On February22, 2012, the Company entered into a long-term supply agreement for the purchase of carbonless and thermal base stock to be coated at the Company’s converting facilities. Under the terms of thisagreement, the supplier will be the exclusive supplier of certain thermal and carbonless base stock used by the Company. The term of the agreement is fifteen years. Prices to be paid by the Company are subject to certain rebates and certain adjustments during the term of the agreement based on volume, changes to raw material pricing, freight prices and productivity gains. The supplier has agreed to be competitive in terms of price, delivery, quality and services. In connection with its approval of this supply agreement, the Company’s Board of Directors authorized a plan for the Company to dispose of papermaking assets at its West Carrollton, Ohio paper mill and move more carbonless coating to the Company’s converting plant in Appleton, Wisconsin. As a result, approximately 330 jobs will be eliminated at the West Carrollton mill and approximately 50 jobs added at the Appleton facility. The Company plans to continue its thermal coating operations at the West Carrollton facility and retain approximately 100 employees. This plan is expected to result in pre-tax charges associated with this manufacturing capacity rationalization and include employee termination costs (including related pension and benefit costs), accelerated depreciation on certain equipment and other associated costs. As management has not yet finalized the specific actions to be taken, the Company is unable to make a good faith estimate of (i) the amount or range of amounts of each major type of cost that will be incurred, or (ii) the amount or range of amounts of costs that will result in future cash expenditures. In addition, management has concluded that a material charge for impairment and accelerated depreciation of certain equipment located in West Carrollton, totaling approximately $80 million to $90 million, will be required in 2012 as a result of the manufacturing rationalization plan. For further information see Note 3 of the Notes to Consolidated Financial Statement. This supply agreement is expected to provide significant annual financial benefits to the Company over the life of the agreement including extensions. The agreement also is expected to provide one-time financial benefits in the form of reduced working capital investment. The Company expects to fund the cash costs of the cessation of papermaking at West Carrollton and of the transition to the replacement base stock provided under the supply agreement with cash from normal operations, manufacturing cost savings developed from this supply agreement and reduced working capital investment. Cash Flows from Operating Activities-Paperweight Development Corp. and Subsidiaries. Net cash provided by operating activities during 2011 was $68.7 million compared to $30.0 million net cash used by operating activities in 2010. The net loss, adjusted for non-cash charges, provided $53.4 million in operating cash for the period. Non-cash charges included $48.6 million in depreciation and amortization, $2.7 million of non-cash employer matching contributions to the KSOP, $1.1 million of foreign exchange loss and $4.5 million of other non-cash charges. These non-cash charges were decreased by a $1.4 million net gain from involuntary conversion of equipment. A decrease in working capital provided $23.4 million of cash. A major component of this decrease was a $14.5 million reduction in other current assets due to the receipt of an $8.2 million insurance recovery receivable for the West Carrollton coal silo collapse. Cash of $3.9 million was also provided by a decrease in other assets which included receiving $2.6 million in December from the sale of foreign exchange contracts originally set to mature at various points in 2012. Accrued pension decreased by $12.0 million which included 2011 pension payments totaling $18.0 million. 36 Net cash used by operating activities during 2010 was $30.0 million compared to $60.9 million net cash provided by operating activities in 2009. The net loss, adjusted for non-cash charges, provided $23.6 million in operating cash for the period. Non-cash charges included $51.5 million in depreciation and amortization, $7.0 million of debt extinguishment expense associated with current year debt refinancing and debt repayment, $3.2 million of non-cash employer matching contributions to the KSOP, $0.6 million of foreign exchange loss, and $5.3 million of other non-cash charges. These non-cash charges were decreased by the $9.1 million Fox River insurance recovery, proceeds of which are expected to be received during 2011 and 2012, a $2.6 million gain on the sale of Films and a $0.6 million net gain from involuntary conversion of equipment. Uses of cash included a $36.6 increase in working capital, a $7.3 million change in pension which included a $15.0 million pension payment for the 2009 plan year and a net $9.7 million of other uses. A major component of the $36.6 million increase in working capital was a $14.6 million increase in accounts receivable. This increase was the result of higher year-on-year net sales and increased international sales which carry longer payment terms. Other components of the increase in working capital were a $9.3 million decrease in accounts payable and accrued liabilities, a $6.7 million increase in other current assets and a $6.0 million increase in inventories. The increase in other current assets is largely the result of an $8.2 million insurance recovery receivable recorded for the West Carrollton coal silo collapse. Net cash provided by operating activities for 2009 was $60.9 million compared to $2.2 million net cash provided by operating activities in 2008. Net income, adjusted for non-cash charges, provided $54.2 million in operating cash for the period. Non-cash charges included $62.0 million in depreciation and amortization, $6.3 million of goodwill impairment charges, $4.0 million of non-cash employer matching contributions to the KSOP, $1.8 million of foreign exchange gain, $0.7 million of gain on the sale of C&H and $3.8 million of other non-cash charges. A $42.6 million net gain on debt extinguishment, which is discussed below in Cash Flows from Financing Activities, was also recorded during 2009. The change in working capital provided $19.3 million of cash largely due to a $14.7 million increase in accounts payable and accrued liabilities. This $14.7 million increase in accounts payable and accrued liabilities was attributable to a $9.4 million increase in the current portion of the Fox River Liabilities as well as a $5.5 million increase in accrued compensation for incentive compensation. A net $12.6 million of other uses was also recorded during 2009 which included a net change to the pension reserve of $5.5 million as the result of a $10.0 million contribution made to the pension fund during 2009 for the 2008 plan year. Cash Flows from Operating Activities-Appleton Papers Inc. and Subsidiaries. Net cash provided by operating activities for 2011 was $91.4 million and, in 2010 and 2009, cash used by operating activities was $88.3 million and $19.4 million, respectively. As Appleton is the primary operating subsidiary of the Company, a majority of the components of cash flows from operating activities are the same as those discussed above for Paperweight Development Corp. and Subsidiaries. As Appleton is the PRP of the Lower Fox River environmental remediation liability, the funding of the remediation is included in operating activities. This is the main driver of the additional changes in cash flows from operating activities. Cash Flows from Investing Activities-Paperweight Development Corp. and Subsidiaries and Appleton Papers Inc. and Subsidiaries. Net cash used by investing activities in 2011 totaled $12.5 million. During 2011, the Company invested $15.9 million on capital projects. In July 2011, the Company received the remaining $2.0 million of cash proceeds from the July 2010 sale of APC and NEX which had been in escrow pending any potential buyer claims resulting from the sale. Insurance proceeds of $1.4 million were received to compensate the Company’s loss of property, plant and equipment as the result of the July 2010 coal silo collapse at the West Carrollton, Ohio paper mill. As a result of the $56.0 million of cash proceeds from the July 2010 sale of APC and NEX, cash provided by investing activities totaled $39.4 million in 2010. During 2010, the Company invested $17.8 million on capital projects. Current year cash flows from investing also included $1.0 million of insurance recovery, related to fixed assets, as a result of the West Carrollton coal silo collapse. Net cash used by investing activities in 2009 totaled $7.6 million. During 2009, the Company invested $24.5 million on capital projects. On December18, 2009, the Company completed the sale of C&H and received cash proceeds of $16.9 million. Cash Flows from Financing Activities-Paperweight Development Corp. and Subsidiaries. During 2011, net cash used by financing activities was $52.8 million. In June 2011, in accordance with the terms of its 8.125% senior notes payable, the Company repaid in full the remaining note balance of $17.5 million. A payment of $18.2 million represented full and complete payment of all unpaid principal and accrued and unpaid interest. These funds were sourced from a combination of cash from operations and borrowing on the revolving credit facility, as amended. Upon payment, the notes were terminated and the Company was released from all obligations under the notes. The Company also made mandatory debt repayments of $1.2 million, plus interest, on its State of Ohio loans. During the current year, the Company repaid a net $29.3 million on its revolving credit facility, as amended, and as of December31, 2011, did not have an unpaid revolver balance. Approximately $18.8 million of the revolving credit facility, as amended, is used to support outstanding letters of credit. Current year proceeds from the issuance of PDC redeemable common stock totaled $2.9 million. The ESOP trustee purchased this stock using pre-tax deferrals, rollovers and loan payments made by employees during 2011. Current year payments to redeem PDC common stock were $12.4 million. Cash overdrafts increased $4.7 million during 2011. Cash overdrafts represent short-term obligations, in excess of deposits on hand, which have not yet cleared through the banking system. Fluctuations in the balance are a function of quarter-end payment patterns and the speed with which the payees deposit the checks. During 2010, net cash used by financing activities was $15.6 million. The Company made mandatory debt repayments of $3.6 million, plus interest, on its secured term note payable, as amended, and the State of Ohio loans. As discussed below, in February 2010, the Company completed a voluntary refinancing of its debt which included a new five-year, asset-backed $100 million revolving credit facility. As of year-end 2010, there was an outstanding balance on this revolving credit facility of $29.3 million. In addition, approximately $16.8 million of the revolving credit facility was used to support outstanding letters of credit. 37 On November1, 2010, the Company voluntarily repaid the remaining $17.5 million balance of the secured term note payable, as amended,due December 2013. A payment of $18.9 million represented full and complete payment of all unpaid principal, accrued and unpaid interest and a prepayment fee. These funds were sourced from a combination of cash from operations and borrowing on the revolving credit facility, as amended. Upon payment, the note was terminated and the Company was released from all obligations under the note. Debt extinguishment expense of $1.5 million was recorded as a result of the termination of this note. The Company entered into this five-year, $22 million secured term note payable in November 2008. In February 2010, the Company and the noteholder of this debt, further amended the terms of this note to eliminate a financial covenant and adjust the levels of the remaining financial covenants. Proceeds from the issuance of PDC redeemable common stock totaled $3.6 million in 2010. The ESOP trustee purchased this stock using pre-tax payroll deferrals, rollovers and loan payments made by employees during 2010. Payments to redeem PDC common stock were $11.8 million. The net cash decrease realized from these proceeds and redemptions was $8.9 million less than in 2009. Cash overdrafts decreased $2.6 million during 2010. On February8, 2010, the Company completed a voluntary refinancing of its debt to extend debt maturities, increase liquidity, eliminate certain financial covenants and increase financial flexibility. The refinancing included the sale of $305.0 million of 10.5% senior secured first lien notes due June 2015 and a five-year, asset-backed $100 million revolving credit facility. Proceeds from the sale of the senior secured notes, less expenses and discounts, were $292.2 million. The new revolving credit facility, as amended,provides for up to $100 million of revolving loans including a letter of credit sub-facility of up to $25 million and a swing line sub-facility of up to $5 million. Initial borrowing totaled $20.6 million. A majority of the proceeds from this refinancing transaction were used to repay and terminate the senior secured credit facilities which included senior secured variable rate notes payable of $211.2 million, plus interest, and the revolving credit facility of $97.1 million, plus interest. Remaining proceeds were used to pay related transaction fees and expenses totaling $10.8 million. Debt extinguishment expenses of $5.5 million were also recorded as a result of this voluntary refinancing. For further information see Note 11 of Notes to Consolidated Financial Statements. During 2009, net cash used by financing activities was $47.8 million. The Company made mandatory debt repayments of $6.1 million, plus interest, on its senior secured variable rate notes payable, secured term note payable, as amended, State of Ohio loans and capital lease obligation. At the end of 2009, the Company used the proceeds of the sale of C&H to make an $8.1 million payment on the senior secured variable rate notes payable and to reduce the outstanding balance of the revolving credit facility.During 2009, the Company borrowed $254.2 million and repaid $249.7 million against its revolving credit facility, leaving an outstanding balance of $88.2 million.Approximately $16.3 million of the revolving credit facility was used to support outstanding letters of credit.At January2, 2010 there was approximately $40.5 million of unused borrowing capacity under the revolving credit facility which, in accordance with the second amendment to the senior secured credit facilities, was permanently reduced to $145 million on December31, 2009. The Company also incurred $8.6 million of debt acquisition costs as a result of the March 2009 amendments to the senior secured credit facilities and the senior secured term note payable and the September 2009 debt-for-debt exchange. Proceeds from the issuance of PDC redeemable common stock totaled $4.1 million. Payments to redeem PDC common stock were $21.2 million. During first quarter 2009, the Company made market purchases of $7.5 million face value of its senior subordinated notes for a cash outlay of $1.7 million. As these notes were purchased at a price significantly less than face value, the Company recorded a $5.4 million net gain on these purchases. Cash overdrafts decreased $13.7 million during the year. During second quarter 2009, the Company received the proceeds of the $3.0 million Ohio State Loan. During July 2007, the Company had entered into a new $12.1 million Loan and Security Agreement with the Director of Development of the State of Ohio, consisting of a $9.1 million State Assistance Loan and a $3.0 million State Loan (together “the Ohio Loans”). The proceeds of the $9.1 million State Assistance Loan were received in 2007. All proceeds of these Ohio Loans were used to fund a portion of the costs of acquiring and installing paper coating and production equipment at the Company’s paper mill in West Carrollton, Ohio. Cash Flows from Financing Activities-Appleton Papers Inc. and Subsidiaries. During 2011, net cash used by financing activities was $75.5 million and, during 2010 and 2009, cash provided by financing activities was $42.7 million and $32.5 million, respectively. As Appleton is the primary operating subsidiary of the Company, a majority of the components of cash flows from financing activities are the same as those discussed above for Paperweight Development Corp. and Subsidiaries. As Appleton is indemnified by PDC for payments relating to the Lower Fox River environmental remediation liability, funds due from PDC is recorded as a financing activity. The main driver of the additional changes in cash flows from financing activities is due to this change in due from PDC. 38 Description of Outstanding Indebtedness. Long-term obligations, excluding the capital lease obligation, consist of the following (dollars in millions): Revolving credit facility at approximately 5.5% $ - $ Secured variable rate industrial development bonds, 0.5% average interestrate atDecember31, 2011, $2.7 million due in 2013 and $6.0 million due in 2027 State of Ohio assistance loan at 6%, approximately $0.1 million due monthly andfinal payment due May 2017 State of Ohioloan at 1% until July 2011, then 3% until May 2019, approximately $30,000 due monthly andfinal payment dueMay 2019 Senior notes payable at 8.125%, due June2011 - Senior subordinated notes payable at 9.75%, due June2014 Senior secured first lien notes payable at 10.5%, due June 2015 Unamortized discount on 10.5% senior secured first lien notes payable, due June 2015 ) ) Second lien notes payable at 11.25%, due December 2015 Less obligations due within one year ) ) $ $ As of July1, 2011, the revolving credit facility was amended to reduce all applicable interest rate spreads by 0.25%. The interest rate assessed on Eurodollar rate loans is now the Eurodollar rate plus an interest rate spread ranging from 3.25% to 3.75%, depending on defined levels of average excess availability of the credit facility. The interest rate assessed on base rate loans is now the base rate plus an interest rate spread ranging from 2.25% to 2.75%, also depending on defined levels of average excess availability. During June 2011, in accordance with the terms of its 8.125% senior notes payable, the Company repaid in full the remaining note balance of $17.5 million. A payment of $18.2 million represented full and complete payment of all unpaid principal and accrued and unpaid interest. These funds were sourced from a combination of cash from operations and borrowing on the revolving credit facility, as amended. Upon payment, the notes were terminated and the Company was released from all obligations under the notes. On November1, 2010, the Company voluntarily repaid the remaining $17.5 million balance of the secured term note payable, as amended,due December 2013. A payment of $18.9 million represented full and complete payment of all unpaid principal, accrued and unpaid interest and a prepayment fee. These funds were sourced from a combination of cash from operations and borrowing on the revolving credit facility, as amended. Upon payment, the note was terminated and the Company was released from all obligations under the note. Debt extinguishment expense of $1.5 million was recorded as a result of the termination of this note. The Company entered into this five-year, $22 million secured term note payable in November 2008. In February 2010, the Company and the noteholder of this debt, further amended the terms of this note to eliminate a financial covenant and adjust the levels of the remaining financial covenants. 39 On February8, 2010, the Company completed a voluntary refinancing of its debt to extend debt maturities, increase liquidity, eliminate certain financial covenants and increase financial flexibility. The refinancing included the sale of $305.0 million of 10.5% senior secured first lien notes due June 2015 and a five-year, asset-backed $100 million revolving credit facility. Proceeds from the sale of the senior secured notes, less expenses and discounts, were $292.2 million. The revolving credit facility, as amended, provides for up to $100 million of revolving loans including a letter of credit sub-facility of up to $25 million and a swing line sub-facility of up to $5 million. It also contains an uncommitted accordion feature that allows the Company to increase the size of the revolving credit facility, as amended, by up to $25 million if the Company can obtain commitments for the incremental amount. Borrowings under the revolving credit facility, as amended, are limited to the sum of (a) 85% of the net amount of eligible accounts receivable and (b) the lesser of (i) 70% of the net amount of eligible raw materials and finished goods inventory or (ii) 85% of the net orderly liquidation value of such inventory. This asset-backed revolving credit facility, as amended, contains a debt covenant whereby if the Company’s average availability ratio should fall below 20%, the Company is subject to a fixed charge coverage ratio of not less than 1.10:1.00. The average availability ratio is calculated monthly and is a function of the Company’s average outstanding revolver borrowing as compared to the borrowing base of eligible inventory and accounts receivable as discussed above. Initial borrowing totaled $20.6 million. A majority of the proceeds from this refinancing transaction were used to repayandterminate the senior secured credit facilities which included senior secured variable rate notes payable of $211.2 million, plus interest, and the revolving credit facility of $97.1 million, plus interest. Remaining proceeds were used to pay related transaction fees and expenses totaling $10.8 million. Debt extinguishment expenses of $5.5 million were also recorded as a result of this voluntary refinancing. For further information, see Note 11 of Notes to Consolidated Financial Statements. The 10.5% senior secured first lien notes due June 2015 rank senior in right of payment to all existing and future subordinated indebtedness of the Company and equally in right of payment with all existing and future senior indebtedness of the Company. The notes are secured by security interests in substantially all of the property and assets of the Company and are fully and unconditionally guaranteed, jointly and severally, on a senior secured basis by all of the Company’s restricted subsidiaries (other than excluded restricted subsidiaries) and the parent entity. Initially, in addition to Appleton, this included PDC and Appleton Papers Canada Ltd., as well as American Plastics Company, Inc. and New England Extrusion Inc. until their July22, 2010 divestiture. The revolving credit facility, as amended, is guaranteed by PDC, each of PDC’s existing and future 100%-owned domestic and Canadian subsidiaries and each other subsidiary of PDC that guarantees the 10.5% senior secured first lien notes due June 2015. Lenders hold a senior first-priority interest in (i) substantially all of the accounts, inventory, general intangibles, cash deposit accounts, business interruption insurance, investment property (including, without limitation, all issued and outstanding capital stock of Appleton and each revolver guarantor (other than PDC) and all interests in any domestic or Canadian partnership, joint venture or similar arrangement), instruments (including all collateral security thereof), documents, chattel paper and records of Appleton and each revolver guarantor now owned or hereafter acquired (except for certain general intangibles, instruments, documents, chattel paper and records of Appleton or any revolver guarantor, to the extent arising directly in connection with or otherwise directly relating to equipment, fixtures or owned real property), (ii) all other assets and properties of Appleton and each revolver guarantor now owned or hereafter acquired, and (iii) all proceeds of the foregoing. Lenders also hold a junior first-priority security interest in (i) substantially all equipment, fixtures and owned real property of Appleton and each revolver guarantor now owned or hereafter acquired, (ii) in each case solely to the extent arising directly in connection with or otherwise directly related to any of the foregoing, certain general intangibles, instruments, documents, chattel paper and records of Appleton and each revolver guarantor now owned or hereafter acquired, and (iii) all proceeds of the foregoing. The revolving credit facility, as amended, contains affirmative and negative covenants customary for similar credit facilities, which among other things, restrict the Company’s ability and the ability of the Company’s subsidiaries, subject to certain exceptions, to incur liens, incur or guarantee additional indebtedness, make restricted payments, engage in transactions with affiliates and make investments. On September30, 2009, the Company completed a voluntary debt-for-debt exchange of significant portions of its 8.125% senior notes payable due June2011 and 9.75% senior subordinated notes payable due June2014. Weak economic conditions and frozen credit markets caused many corporate bonds, including those issued by the Company, to trade well below face value. The Company took advantage of the opportunity to significantly reduce its total indebtedness, plus extend maturities and simplify its debt structure, by exchanging existing debt. This transaction exchanged $92.0 million of 8.125% senior notes for $92.0 million of newly issued 11.25% second lien notes payable due December 2015. For accounting purposes, this was considered a debt modification. As part of this transaction, the Company paid $1.2 million of fees to the bondholders which included $0.9 million of additional 11.25% second lien notes issued as in-kind consent fees to the lenders agreeing to the exchange. These debt issuance costs will be amortized over the term of the second lien notes along with pre-existing unamortized debt issuance costs of the exchanged 8.125% notes. Third-party costs of $3.8 million were also incurred and recorded as selling, general and administrative expenses. 40 The Company also exchanged $110.3 million of 9.75% senior subordinated notes for $66.2 million of newly issued 11.25% second lien notes payable due December 2015. This resulted in a debt reduction of $44.1 million. For accounting purposes, this exchange was considered debt extinguishment and $3.5 million of previously capitalized debt issuance costs related to the 9.75% notes were written off and recorded as debt extinguishment expense. Transaction costs of $5.8 million were paid. Of this $5.8 million of costs, $3.0 million was recorded as debt extinguishment expense and $2.8 million was capitalized and will be amortized over the term of the second lien notes. The $3.0 million of debt extinguishment expense included $2.7 million of additional 11.25% second lien notes issued as in-kind consent fees to the noteholders agreeing to the exchange. As a result of this transaction, $68.9 million of second lien notes were issued. A $37.4 million net gain on debt extinguishment was recorded in the Consolidated Statement of Operations related to the debt-for-debt exchange and the Second Amendment to the senior secured credit facilities (discussed below) The 11.25% second lien notes due 2015, as amended, will accrue interest from the issue date at a rate of 11.25% per year and interest will be payable semi-annually in arrears on each June15 and December15, commencing on December15, 2009. These notes are guaranteed by PDC and certain of present and future domestic and foreign subsidiaries. Guarantors include PDC and, American Plastics Company, Inc. and New England Extrusion Inc. until their July22, 2010 divestiture. The guarantees of these notes are second-priority senior secured obligations of the guarantors. They rank equally in right of payment with all of the guarantors’ existing and future senior debt and rank senior in right of payment to all of the guarantors’ existing and future subordinated debt. The guarantees of these notes are effectively subordinated to all of the first priority senior secured debt of the guarantors, to the extent of the collateral securing such debt. These notes contain covenants that restrict Appleton’s ability and the ability of Appleton’s other guarantors to sell assets or merge or consolidate with or into other companies; borrow money; incur liens; pay dividends or make other distributions; make other restricted payments and investments; place restrictions on the ability of certain subsidiaries to pay dividends or other payments to Appleton; enter into sale and leaseback transactions; amend particular agreements relating to the transaction with former parent Arjo Wiggins Appleton Limited and the ESOP; and enter into transactions with certain affiliates. These covenants are subject to important exceptions and qualifications set forth in the indenture governing the 11.25% second lien notes due 2015, as amended. In advance of the voluntary refinancing that took place on February8, 2010 (discussed above), on January29, 2010, the Company received the requisite consents from the beneficial owners of the second lien notes to certain amendments to the indenture governing these notes in order to (i) permit a transaction pursuant to which the ESOP will cease to own at least 50% of PDC, without triggering a requirement on the part of the Company to make an offer to repurchase the second lien notes and (ii) permit a capital contribution or operating lease of the black liquor assets located at the Company’s Roaring Spring, Pennsylvania facilities to a newly formed joint venture with a third-party in exchange for a minority equity interest in such joint venture. In order to complete the debt-for-debt exchange, the Company and its lenders under the senior secured credit facilities entered into the Second Amendment to the senior secured credit facilities on September30, 2009. This Second Amendment cleared the way for the Company to issue the second lien notes. Under the Second Amendment to the senior secured credit facilities, the Company paid interest rates equal to LIBOR, but not less than 2%, plus 462.5 basis points for any amounts outstanding on the senior secured variable rate notes payable and, interest rates initially equal to LIBOR, but not less than 2%, plus 462.5 basis points for any amounts outstanding on the revolving credit facility. The Second Amendment to the senior secured credit facilities provided a grid under which the interest rates payable, for amounts outstanding on the revolving credit facility, may have been reduced, based on measures of the Company’s total leverage as defined in the senior secured credit facilities. The Second Amendment also provided that the revolving credit facilitywould be reduced permanentlyby $5,000,000 on December31, 2009, by$10,000,000 on March31, 2010 and by an additional $15,000,000 on June30, 2010. For accounting purposes, the amendment to the senior secured credit facilities was treated as a debt modification. The Company paid $2.5 million of fees to the creditors in conjunction with the amendment to the senior secured credit facilities. The debt issuance costs will be amortized over the term of the modified agreement along with pre-existing unamortized debt issuance costs as an adjustment to interest expense.Unamortized debt issuance costs of $0.2 million, relating to the revolving credit facility, were written off and recorded as debt extinguishment expense. Third-party costs of $0.5 million were also incurred and recorded as selling, general and administrative expenses. In addition, on September9, 2009, a third supplemental indenture to the indenture dated as of June11, 2004, and governing the remaining $17.5 million of 8.125% senior notes and a third supplemental indenture to the indenture dated as of June11, 2004, and governing the remaining $32.2 million of 9.75% senior subordinated notes became effective. The supplemental indentures amend the original indentures to, among other things, eliminate substantially all of the restrictive covenants and certain events of default and related provisions. 41 In February 2008, the Company fixed the interest rate, at 5.45%, on $75.0 million of its variable rate notes with a five-year interest rate swap contract. Also during first quarter 2008, the Company fixed the interest rate, at 5.4%, on an additional $75.0 million of its variable rate notes with a five-year interest rate swap contract. As discussed below, one of the swap contracts was terminated in February 2009. The covenant violation at January3, 2009 and subsequent waiver and amendment, in March2009, to the senior secured credit facilities, changed the basis of the forecasted transactions for the two interest rate swap contracts that were placed in 2008. As amended, the senior secured credit facilities contained interest payments based on LIBOR with a 2% floor, whereas the forecasted transactions assumed interest payments based on LIBOR. As a result, the Company concluded it was remote that the original forecasted transactions would occur as originally documented and reclassified as a charge against 2008 earnings, within interest expense, $9.4 million of swap losses originally classified in other comprehensive loss. The events of default also triggered an event of default pursuant to a cross-default provision under one of the interest rate swap contracts. As a result of the cross-default, the counterparty elected to terminate the swap contract. In February 2009, the Company and the counterparty resolved the Company’s obligation under the swap contract with an agreement to pay $4.7 million over the nine-month period ending October 2009. During 2009, the Company paid $4.7 million in accordance with the termination agreement. As of January2, 2010, the remaining swap contract was recorded as a long-term liability of $3.8 million based on a fair value measurement using Level 2 inputs. The fair value of the interest rate swap derivative was primarily based on models that utilize the appropriate market-based forward swap curves and zero-coupon interest rates to determine the discounted cash flows. In comparison to the fair value reported at year-end 2008 of $4.7 million, the 2009 year-end fair value of this long-term liability was $0.9 million lower, with the gain recorded in interest expense on the Consolidated Statement of Operations for the year ended January2, 2010. As a result of the February 2010 voluntary refinancing, the Company paid $5.0 million, including interest, to settle this derivative. Off-Balance Sheet Arrangements. The Company had no arrangements or other relationships with unconsolidated entities or other persons that are reasonably likely to materially affect liquidity or the availability of, or requirements for, capital resources at December31, 2011. Disclosures about Contractual Obligations, Commercial Commitments and Contingencies. A summary of significant contractual obligations, commercial commitments and contingencies as of December31, 2011, for both Paperweight Development Corp. and Subsidiaries and Appleton Papers Inc. and Subsidiaries, is as follows: Payment Due by Period Contractual Obligations Total Less Than 1 Year 1-3 Years 4-5 Years After 5 Years (dollars in millions) Long-term debt (1) $ Operating leases - Other long-term obligations (2) Total contractual cash obligations $ The senior secured first lien notes payable at 10.5%, due June 2015, are included at face of $305.0 million. Represents obligations for interest, pension funding, postretirement health benefits and deferred compensation payments. In addition to the contractual obligations listed above, it will also be necessary for the Company to use cash to satisfy its repurchase obligations related to the ESOP. The following table outlines the potential repurchase liability for the next five years based on management’s assumptions, developed in conjunction with the ESOP administrator, related to participant death, retirement, diversification requests, employment termination and changes in share valuation. Estimate of Potential Commitment per Period Other Commitments Total Less Than 1 Year 1-3 Years 4-5 Years (dollars in millions) Estimated share repurchase liability $ $ The Company expects that a portion of this share repurchase liability will be funded from new deferrals from employees into the Company Stock Fund. Employees may defer, on a pre-tax basis, a percentage of their pay in an amount, subject to certain IRS limitations, equal to between 2% and 50% of their annual compensation. Participants have the option of directing their deferrals to the 401(k) Fund, the Company Stock Fund or a combination of both. The Company believes that new deferrals from employees into the Company Stock Fund for the five-year period presented above will aggregate approximately $14 million and could be used to fund a portion of the repurchase liability set forth in the table above. 42 Deferrals directed to the Company Stock Fund accumulate in a short-term interest-bearing account within the ESOP trust until the next valuation date, June30 or December31. At that time, these deferrals and the interest earned on these amounts, are used to purchase shares based upon the price of a share of PDC common stock on the valuation date preceding or following the date on which the participant made the deferrals, whichever is lower. Collective Bargaining Agreements Manufacturing employees at the Company’s major manufacturing facilities in Appleton, Wisconsin, Roaring Spring, Pennsylvania and West Carrollton, Ohio,are represented by the United Steel, Paper and Forestry, Rubber, Manufacturing, Energy, Allied Industrial and Service Workers International Union (“USW”). Represented employees at the West Carrollton facility ratified a three-year labor agreement in March 2009. Represented employees at the Appleton facility ratified a three-year labor agreement in December 2011. The labor contract at the Roaring Spring facility expired in November 2011 and negotiations are currently underway to ratify a new labor agreement. USW also represents employees at the Appleton, Wisconsin, Camp Hill, Pennsylvaniaand Kansas City, Kansasdistribution centers. Employees at the Peterborough, Ontario, Canada facility are represented by Independent Paperworkers of Canada. Employees at the Portage, Wisconsin plant and other distribution centers in Georgia, Ohio and California are not represented. Disclosures About Certain Trading Activities that Include Non-Exchange Traded Contracts Accounted for at Fair Value. The Company does not engage in any trading activities that include non-exchange traded contracts accounted for at fair value. Disclosures About Effects of Transactions with Related and Certain Other Parties. There were no significant transactions with related and certain other parties. Disclosures About Critical Accounting Policies PDC and Appleton prepare their consolidated financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”). This requires management to make estimates and assumptions that affect reported amounts and related disclosures. Actual results could differ from those estimates.Accounting policies are disclosed in the Notes to Consolidated Financial Statements in Item 8. Financial Statements and Supplementary Data. The following policies are considered by management to be the most critical in understanding the judgments that are involved in the preparation of the consolidated financial statements and the uncertainties that could impact the results of operations, financial position and cash flows. Management has discussed the development, selection and disclosure of these estimates and assumptions with the audit committee and board of directors. Environmental. Accruals for losses associated with environmental obligations are recorded when it is probable that a liability has been incurred and the amount of the liability can be reasonably estimated based on existing legislation, regulatory action and remediation technologies. Accruals are discounted to reflect the time value of money if the aggregate amount of the liability and the amount and timing of cash payments are fixed or reliably determinable. The process of estimating environmental cleanup liabilities is complex and dependent primarily on the nature and extent of historical information and physical data relating to a contaminated site, the complexity of the site, the uncertainty as to what remedy and technology will be required, the outcome of discussions with regulatory agencies and, at multi-party sites, other potentially responsible parties (“PRPs”). In future periods, new laws or regulations, advances in cleanup technologies and additional information about the ultimate cleanup remedy or remedies being used could significantly change those estimates. Accordingly, the Company cannot give any assurances that its eventual environmental cleanup costs and liabilities will not exceed the amount of the current reserve. Redeemable Common Stock. Redeemable equity securities are required to be accreted so the amount on the balance sheet reflects the estimated amount redeemable at the earliest redemption date based upon the redemption value at each period end. Due to reductions in the share price on June30, 2010 and earlier, partially offset by increases in the share price thereafter, the Company reduced the redeemable common stock accretion by $5.7 million for the year ended December31, 2011. Redeemable common stock is being accreted up to the earliest redemption date, mandated by federal law, based upon the estimated fair market value of the redeemable common stock as of December31, 2011. The earliest redemption date, as mandated by federal law, occurs when the holder reaches 55 years of age and has 10 years of participation in the KSOP. At that point, the holder has the right to make diversification elections for a period of six years. The fair value of redeemable common stock is determined by an independent, third-party appraiser selected by State Street Global Advisors, the ESOP Trustee, as required by law and the ESOP. Based upon the estimated fair value of the redeemable common stock, an ultimate redemption liability of approximately $138 million has been determined. The accretion is being charged to retained earnings as redeemable common stock is the only class of shares outstanding. 43 Income Taxes. In conjunction with the acquisition of Appleton, PDC elected to be treated as a subchapter S corporation and elected that its eligible subsidiaries be treated as qualified subchapter S subsidiaries for U.S. federal and, where recognized, state and local income tax purposes, and therefore, the Company anticipates that it will not incur any future U.S. federal income tax liability and minimal state and local income tax liabilities. Appleton’s Canadian subsidiary, Appleton Papers Canada Ltd., is not eligible for treatment as a qualified subchapter S subsidiary. As a result, the Company will incur a foreign tax liability. The Company’s income tax reserve at December31, 2011, covers various audit issues and provisions for certain non-U.S. entities. All U.S. federal C corporation tax years are closed. Various Canadian and state tax years remain open. Inventories. Inventories are stated at the lower of cost or market. During fourth quarter 2010, the Company changed its method of inventory accounting, for raw materials, work in process and finished goods inventories, from theLIFO method to theFIFO method. This was deemed a preferable method as the key users of the financial statements, including lenders, creditors and rating agencies, analyze results and require compliance with debt covenants using the FIFO method of accounting. Further, this conformed all of the Company's inventories to the FIFO method of accounting and promotes greater comparability with international competitors as the Company expands its global sales.Stores and spare parts inventories are valued at average cost. Valuing inventories at the lower of cost or market requires the use of estimates and judgment relating to excess and obsolete inventory. Any actions taken by customers that could impact the value of inventory are considered when determining the lower of cost or market valuations. Accounts Receivable. Accounts receivable are valued net of an allowance for uncollectible accounts. This allowance is based on an estimate of the portion of the receivables that will not be collected in the future. However, the ultimate collectability of a receivable is dependent upon the financial condition of an individual customer, which could change rapidly and without advance warning. Intangible Assets. The Company reviews the carrying value of intangible assets with indefinite lives for impairment annually or more frequently if events or changes in circumstances indicate that an asset might be impaired. A considerable amount of management judgment and assumptions are required in performing the impairment test, principally in determining the fair value of the respective indefinite-lived intangible assets. Other intangible assets with definite lives continue to be amortized over their estimated useful lives and are tested for impairment when events or changes in circumstances indicate that the asset might be impaired. Indefinite-lived intangible assets are not amortized. Revenue Recognition. Revenue is recognized by the Company when all of the following criteria are met: persuasive evidence of a selling arrangement exists; the Company’s price to the customer is fixed; collectability is reasonably assured; and title has transferred to the customer. These criteria are met at the time of shipment. Estimated costs for sales incentives, discounts and sales returns and allowances are recorded as sales reductions in the period in which the related revenue is recognized. The Company typically does not invoice its customers for shipping and handling fees, which are classified as selling, general and administrative expenses. Sales Returns and Allowances. A reserve is established for expected sales returns and allowances. The amount of the reserve is based on historic sales and returns and allowances data, which is analyzed by product line and market channel to determine average returns and allowances as a percent of gross sales. This percentage is applied to recent sales activity and is adjusted, as necessary, for any significant known claims or trends. Employee Benefit Plans. The Company provides a range of benefits to its employees and retired employees, including pensions and postretirement healthcare. The determination of its obligation and expense for pension and other postretirement benefits, such as retiree healthcare and life insurance, is dependent on the selection of certain assumptions used by its actuaries in calculating such amounts. Those assumptions include, among others and where applicable, the discount rate, expected long-term rate of return on plan assets and rates of increase in compensation and healthcare costs. In accordance with GAAP, actual results that differ from the assumptions are accumulated and amortized over future periods and, therefore, may affect recognized expense and recorded obligations in such future periods. The Company reviews its actuarial assumptions on an annual basis and makes modifications to the assumptions based on current rates and trends, when appropriate. The discount rate is developed by selecting a portfolio of high-quality corporate bonds appropriate to provide for the projected benefit payments of the plan. This portfolio is selected from a universe of over 500 Aa-graded noncallable bonds available in the market as of December31, 2011, further limited to those bonds with average yields between the 10th and 90th percentiles. After the bond portfolio is selected, a single rate is determined that equates the market value of the bonds selected to the discounted value of the plan’s benefit payments. Based on the methodology described above, and a selected portfolio of 17 bonds, the Company has selected a discount rate of 5.00% for the pension plans to value year-end liabilities. The discount rate used at year-end 2010 was 5.75%. 44 The expected long-term rate of return on assets assumption is developed considering the relative weighting of plan assets, the historical performance of total plan assets and individual asset classes and economic and other indicators of future performance. Expected returns for each asset class are developed using estimates of expected real returns plus expected inflation. Long-term expected real returns are derived from future expectations for the U.S. Treasury real yield curve. Based on the assumptions and methodology described above, the Company selected 8.00%at year-end 2011 and 8.25%at year-end 2010 as its long-term rate of return on assets assumption. Significant differences in actual experience or significant changes in assumptions may materially affect its pension and other postretirement obligations and future expense. As of December29, 2007, the Company adopted the provisions of ASC 715, “Compensation – Retirement Plans.” Additionally, this pronouncement, which required the Company to measure the funded status of a plan as of the date of its year-end no later than 2008, was adopted during 2008. Alternative Fuels Tax Credit.The U.S. Internal Revenue Code provided a tax credit for companies that used alternative fuel mixtures to produce energy to operate their businesses. The credit, equal to $0.50 per gallon of alternative fuel contained in the mixture, was refundable to the taxpayer. In February 2009, the Company began mixing black liquor with diesel fuel and using the mixture at its mill in Roaring Spring, Pennsylvania. The Company applied to the Internal Revenue Service to be registered as an alternative fuel mixer and received its registration in May 2009. For the year ended January2, 2010, the Company filed for and received excise tax refunds totaling $17.7 million. The credits were recorded as a reduction to cost of sales on the Consolidated Statement of Operations for the year ended January2, 2010. This credit expired as of December31, 2009. Environmental and Legal Matters The Company’s operations are subject to comprehensive and frequently changing federal, state and local environmental laws and regulations. These include laws and regulations governing emissions of air pollutants, discharges of wastewater and storm water, storage, treatment and disposal of materials and waste, remediation of soil, surface water and groundwater contamination and liability for damages to natural resources. In addition, the Company is also governed by laws and regulations relating to workplace safety and worker health which, among other things, regulate employee exposure to hazardous chemicals in the workplace. Compliance with environmental laws and regulations is an important facet of the business. The Company expects to incur capital expenditures of approximately $1.6 million in 2012 and a total of approximately $7.8 million from 2013 through 2017 to maintain compliance with applicable federal, state, local and foreign environmental laws and regulations and to meet new regulatory requirements. The Company expects to continue to incur expenditures after 2017to maintain compliance with applicable federal, state, local and foreign environmental laws and regulations and to meet new regulatory requirements. The Company is subject to strict and, under some circumstances, joint and several liability for the investigation and remediation of environmental contamination, including contamination caused by other parties, at properties thatit owns or operates and at properties where the Company or its predecessors have arranged for the disposal of regulated materials. As a result, the Company is involved from time to time in administrative and judicial proceedings and inquiries relating to environmental matters. The Company could be involved in additional proceedings in the future and the total amount of these future costs and other environmental liabilities may be material. Appleton hasbeen named a PRP at one site for which its liability may be significant, the Lower Fox River site, which is described elsewhere. The Company is involved from time to time in certain administrative and judicial proceedings and inquiries related to environmental matters. For a discussion of these environmental matters, see “Item 1. Business – Environmental” and Note 19 of the Notes to the Consolidated Financial Statements. Furthermore, from time to time the Company may be subject to various demands, claims, suits or other legal proceedings arising in the ordinary course of business. The Company maintains a comprehensive insurance program to protect against such matters, though not all such exposures are, or can be, addressed by insurance. Estimated costs are recorded for such demands, claims, suits or proceedings of this nature when reasonably determinable. The Company has successfully defended such claims, settling some for amounts which are not material to its business and obtaining dismissals in others. While the Company will vigorously defend itselfin any similar cases that may be brought against it in the future, there can be no assurance that it will be successful. 45 In September 2007, the Company commenced litigation against Andritz BMB AG and Andritz, Inc. The claims asserted included breach of obligations under a February 2007 agreement to perform certain engineering services which also granted the Company an option to purchase certain equipment and services relating to an off-machine paper coating line. On May14, 2009, the Company received a favorable jury verdict, and on August11, 2009, an Outagamie County, Wisconsin judge granted the Company’s motion to enter judgment in favor of the Company in the amount of $29.1 million plus 12% interest annually beginning as of January9, 2009. The defendant appealed the final judgment and in March 2011 the Wisconsin Court of Appeals issued a decision unanimously affirming the final judgment. On September1, 2011, the Wisconsin Supreme Court denied the defendants’ petition seeking further review of the matter. During the third quarter 2011, the Company received payment of $23.2 million in damages, including interest and net of related fees and litigation expenses. Other than the Lower Fox River matter described in “Item 1. Business – Environmental,” and assuming the Company’s expectations regarding defending such demands, claims, suits or other legal or regulatory proceedings prove accurate, the Company does not believe that any pending or threatened demands, claims, suits or other legal or regulatory proceedings will have, individually or in the aggregate, a materially adverse effect on its business, financial condition andresults of operations or cash flows. New Accounting Pronouncements In September 2011, the Financial Accounting Standards Board ("FASB") issued Accounting Standards Update ("ASU") No. 2011-09, "Compensation-Retirement Benefits-Multiemployer Plans." The revised standard is intended to address concerns from the users of financial statements on the lack of transparency about an employer’s participation in a multiemployer pension plan. The standard requires employers to provide, on an annual basis, additional quantitative and qualitative disclosures. These disclosures will provide users with more detailed information about an employer’s involvement in multiemployer pension plans including: the significant multiemployer plans in which an employer participates, the level of an employer’s participation in the significant multiemployer plans, the financial health of the significant multiemployer plans and the nature of the employer commitments to the plans. ASU 2011-09 is effective for fiscal years ending after December15, 2011. Since the Company participates in a multiemployer pension plan, it is including the expanded disclosures within its consolidated financial statements for the year ended December31, 2011, inNote 16 of Notes to Consolidated Financial Statements. In June 2011, the FASB issued ASU No. 2011-05, "Presentation of Comprehensive Income." It provides updated guidance related to the presentation of other comprehensive income, offering two alternatives for presentation, including (a) a single continuous statement of comprehensive income or (b) two separate but consecutive statements. In December 2011, the FASB issued ASU No. 2011-12, “Deferral of the Effective Date for Amendments to the Presentation of Reclassifications of Items Out of Accumulated Other Comprehensive Income in Accounting Standards Update No. 2011-05.” It defers the requirement to present reclassification adjustments and the effect of those reclassification adjustments on the face of the financial statements where net income is presented, by component of net income, and on the face of the financial statements where other comprehensive income is presented, by component of other comprehensive income, for both interim and annual reporting periods. ASU 2011-05 and ASU 2011-12 are effective for fiscal years, and interim periods within those years, beginning after December15, 2011. The Company expects that adoption will not have a significant impact on its consolidated financial statements. In May 2011, the FASB issued ASU No. 2011-04, "Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs," which amends ASC 820. This updated guidance relates to fair value measurements and disclosures, including (a) the application of the highest and best use valuation premise concepts, (b) measuring the fair value of an instrument classified in a reporting entity's stockholders' equity and (c) quantitative information required for fair value measurements categorized within Level 3. Additionally, disclosure requirements have been expanded to include additional disclosure for Level 3 measurements regarding the sensitivity of fair value to changes in unobservable inputs and any interrelationships between those inputs. ASU 2011-04 is effective for fiscal years, and interim periods within those years, beginning after December15, 2011. The Company isevaluating the effects, if any, the adoption of this guidance will have on its consolidated financial statements. 46 In January 2010, the Financial Accounting Standards Board (“FASB”) issued ASU No. 2010-06, “Improving Disclosures about Fair Value Measurements,” which amends ASC Subtopic 820-10, “Fair Value Measurements and Disclosures,” requiring new disclosures of significant transfers in and out of Levels 1 and 2 fair value measurements, the reasons for the transfers, and separate reporting of purchases, sales, issuances and settlements in the roll forward of Level 3 fair value measurement activity. The new ASU also clarifies that fair value measurement disclosures should be provided for each class of assets and liabilities and disclosures should also be provided about valuation techniques and inputs used to measure fair value for recurring and nonrecurring fair value measurements. The disclosures are required for either Level 2 or Level 3 fair value measurements. The new disclosures and clarifications of existing disclosures are effective for interim and annual reporting periods beginning after December15, 2009, except for disclosures about purchases, sales, issuances and settlements in the roll forward of activity in Level 3 fair value measurements which are effective for fiscal years beginning after December15, 2010 (including interim periods within those fiscal years). During first quarter 2010, the Company adopted the portion of ASU No. 2010-06 relating to Level 2 fair value measurements. During first quarter 2011, the Company adopted the portion of ASU No. 2010-06 relating to Level 3 fair value measurements. The disclosures required by adoption are included inNote 14 of Notes to Consolidated Financial Statements. Current year adoption had no impact on its financial statements. Item 7A.Quantitative and Qualitative Disclosures About Market Risk The Company is exposed to market risk from changes in interest rates, foreign currency exchange rate fluctuations and commodity prices. To reduce these risks, it selectively uses financial instruments and other proactive risk management techniques. For additional information, see Note 2 to Consolidated Financial Statements, Derivative Financial Instruments and Hedging Activities, and Note 14 to Consolidated Financial Statements, Derivative Instruments and Hedging Activities. Interest Rate Risk. As of year ended December31, 2011, the Company had variable rate debt of $8.7 million. As such, a change of 1% to current interest rates would not have a material impact on interest expense. Currency Risk. The Company maintains a sales organization and distribution facility in Canada and makes investments and enters into transactions denominated in foreign currencies. Although the majority of international sales are denominated in U.S. dollars, an increasing portion of international sales are denominated in foreign currencies with the effect that the Company is increasingly exposed to translational foreign exchange risk in coming years. The Company has entered into limited foreign exchange contracts to reduce the variability of the earnings and cash flow impacts of nonfunctional currency denominated activities between its Canadian distribution center and customers located outside the United States. Gains and losses resulting from hedging instruments offset the foreign exchange gains or losses on the underlying items being hedged. Maturities of forward exchange contracts coincide with settlement dates of related transactions. Forward exchange contracts are designated as cash flow hedges in accordance with ASC 815, “Derivatives and Hedging.” At December31, 2011, the Company did not have any outstanding foreign exchange contracts hedging future accounts receivable. A 10% appreciation or depreciation in the Canadian dollar at December31, 2011 would not have a significant impact on the Company’s consolidated balance sheet, consolidated statement of operations or consolidated statement of cash flows. Commodity Prices. The Company is subject to the effects of changing raw material costs caused by movements in underlying commodity prices. The Company is exposed to fluctuating market prices for commodities, including pulp, chemicals and base stock, and has established programs to manage exposure to commodity prices through effective negotiations with suppliers. As listed within its contractual obligations, the Company enters into contracts with vendors to lock in commodity prices at various times and for various periods to limit near-term exposure to fluctuations in raw material prices. The Company selectively hedges forecasted commodity transactions that are subject to pricing fluctuations by using swap contracts to manage risks associated with market fluctuations in energy prices. These contracts are recorded in the Consolidated Balance Sheet at fair value using inputs based on the New York Mercantile Exchange as measured on the last trading day of the accounting period and compared to the strike price. The contracts’ gains or losses due to changes in fair value are recorded in current period earnings. At December31, 2011, the hedged volumes of these contracts totaled 488,000 MMBTU (Million British Thermal Units) of natural gas. The contracts have settlement dates extending through December 2012. The Company selectively hedges forecasted commodity transactions that are subject to pricing fluctuations by using swap contracts to manage risks associated with market fluctuations in pulp prices. These contracts are recorded in the Consolidated Balance Sheet at fair value using market inputs based on pricing published by RISI, Inc. (“RISI”) as measured on the last trading day of the accounting period and compared to the swap’s fixed price. Currently, there are two pulp swap contracts in place. As of December31, 2011, the first swap contract had a remaining hedge volume of 2,000 tons of pulp with settlement dates extending through February 2012. It is not designated as a hedge, and therefore, gains or losses due to changes in fair value are recorded in current period earnings. During third quarter 2011, the Company entered into a second swap contract. As of December31, 2011, this swap contract hedges 24,000 tons of pulp with settlement dates January through December 2012. It is designated as a cash flow hedge of forecasted pulp purchases, and therefore, the change in the effective portion of the fair value of the hedge will be deferred in accumulated other comprehensive loss until the inventory containing the pulp is sold. 47 Item 8.Financial Statements and Supplementary Data 1.Report of Independent Registered Public Accounting Firm To the Shareholder and Board of Directors of Paperweight Development Corp. and Subsidiaries: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, of cash flows and of redeemable common stock, accumulated deficit, accumulated other comprehensive loss and comprehensive income (loss) present fairly, in all material aspects, the financial position of Paperweight Development Corp. and its subsidiaries at December31, 2011 and January1, 2011, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2011, in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Milwaukee, Wisconsin March23, 2012 48 To the Shareholder and Board of Directors of Appleton Papers Inc. and Subsidiaries: In our opinion, the accompanying consolidated balance sheets and the related consolidated statements of operations, of cash flows and of equity present fairly, in all material aspects, the financial position of Appleton Papers Inc. and its subsidiaries at December31, 2011 and January1, 2011, and the results of their operations and their cash flows for each of the three years in the period ended December31, 2011, in conformity with accounting principles generally accepted in the United States of America. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. /s/ PricewaterhouseCoopers LLP PricewaterhouseCoopers LLP Milwaukee, Wisconsin March23, 2012 49 PAPERWEIGHT DEVELOPMENT CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) December31, January1, ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,186 and $1,435, respectively Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of$513,985 and $470,676, respectively Intangible assets, net Other assets Total assets $ $ LIABILITIES, REDEEMABLE COMMON STOCK, ACCUMULATED DEFICIT AND ACCUMULATED OTHER COMPREHENSIVE LOSS Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Other accrued liabilities Total current liabilities Long-term debt Postretirement benefits other than pension Accrued pension Other long-term liabilities Commitments and contingencies(Note 19) - - Redeemable common stock, $0.01 par value, shares authorized: 30,000,000, shares issued and outstanding:9,212,808 and 9,713,212, respectively Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total liabilities, redeemable common stock,accumulateddeficit and accumulated other comprehensive loss $ $ The accompanying notes are an integral part of these consolidated financial statements. 50 APPLETON PAPERS INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (dollars in thousands, except share data) December31, January1, 2011 ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $1,186 and $1,435, respectively Inventories Other current assets Total current assets Property, plant and equipment, net of accumulated depreciation of$513,985 and $470,676, respectively Intangible assets, net Other assets Total assets $ $ LIABILITIES AND TOTAL EQUITY Current liabilities Current portion of long-term debt $ $ Accounts payable Accrued interest Other accrued liabilities Total current liabilities Long-term debt Postretirement benefits other than pension Accrued pension Other long-term liabilities Totalliabilities Commitments and contingencies(Note 19) - - Common stock, $100.00 par value, 130,000 shares authorized, 100 shares issued and outstanding Paid-in capital Due from parent ) ) Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Total equity (189,949
